Exhibit 10.4

Execution Version

 

 

 

UNIT PURCHASE AGREEMENT

BY AND AMONG

ARC LOGISTICS PARTNERS LP

AND

THE PURCHASERS NAMED HEREIN

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS   

Section 1.1

Definitions

  1    ARTICLE II    SALE AND PURCHASE   

Section 2.1

Sale and Purchase

  6   

Section 2.2

Closing

  6   

Section 2.3

Conditions to the Closing

  6   

Section 2.4

Arc Logistics Deliveries

  8   

Section 2.5

Purchaser Deliveries

  9    ARTICLE III    REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP   

Section 3.1

Existence

  9   

Section 3.2

Capitalization and Valid Issuance of Purchased Units

  10   

Section 3.3

No Preemptive Rights or Registration Rights

  10   

Section 3.4

Partnership Subsidiaries

  11   

Section 3.5

Authority

  11   

Section 3.6

Due Authorization

  11   

Section 3.7

JBBR Purchase Agreement

  12   

Section 3.8

Insurance

  12   

Section 3.9

No Default

  12   

Section 3.10

No Conflict

  12   

Section 3.11

Compliance with Laws

  13   

Section 3.12

Approvals

  13   

Section 3.13

No Material Adverse Effect

  13   

Section 3.14

Arc Logistics SEC Documents

  13   

Section 3.15

Independent Accounting Firm

  14   

Section 3.16

Litigation

  14   

Section 3.17

Internal Accounting Controls

  14   

Section 3.18

MLP Status

  14   

Section 3.19

Investment Company Status

  14   

Section 3.20

No Registration Required

  14   

Section 3.21

Certain Fees

  15   

Section 3.22

No Side Agreements

  15   

Section 3.23

Form S-3 Eligibility

  15   

Section 3.24

No Integration

  15   



--------------------------------------------------------------------------------

ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER   

Section 4.1

Existence

  15   

Section 4.2

Authority

  15   

Section 4.3

Due Authorization

  15   

Section 4.4

No Conflicts

  16   

Section 4.5

Certain Fees

  16   

Section 4.6

No Side Agreements

  16   

Section 4.7

Investment

  16   

Section 4.8

Nature of Purchaser

  17   

Section 4.9

Receipt of Information

  17   

Section 4.10

Restricted Securities

  17   

Section 4.11

Legend

  17   

Section 4.12

Short Selling

  18    ARTICLE V    COVENANTS   

Section 5.1

Taking of Necessary Action

  18   

Section 5.2

Disclosure; Interim Public Filings

  18   

Section 5.3

Use of Proceeds

  18   

Section 5.4

Certain Special Allocations of Book and Taxable Income

  19   

Section 5.5

Expenses

  19   

Section 5.6

Lock-Up Period

  19   

Section 5.7

Amendment of the Terminal Services Agreement and TSA Amendment

  20    ARTICLE VI    INDEMNIFICATION, COSTS AND EXPENSES   

Section 6.1

Indemnification by the Partnership

  20   

Section 6.2

Indemnification by Purchasers

  21   

Section 6.3

Indemnification Procedure

  21    ARTICLE VII    MISCELLANEOUS   

Section 7.1

Interpretation of Provisions

  22   

Section 7.2

Survival of Provisions

  23   

Section 7.3

No Waiver; Modifications in Writing

  23   

Section 7.4

Binding Effect; Assignment

  23   

Section 7.5

Confidentiality and Non-Disclosure

  24   

Section 7.6

Communications

  24   

Section 7.7

Removal of Legend

  24   

Section 7.8

Entire Agreement

  25   

 

ii



--------------------------------------------------------------------------------

Section 7.9

Governing Law

  25   

Section 7.10

Execution in Counterparts

  25   

Section 7.11

Termination

  25   

Section 7.12

Recapitalization, Exchanges, etc. Affecting the Purchased Units

  26   

 

Schedule A — List of Purchasers and Commitment Amounts Schedule 7.6 —
         Notice and Contact Information

 

Exhibit A — Form of Legal Opinion Exhibit B — Form of Registration Rights
Agreement Exhibit C — Arc Logistics Officers’ Certificate Exhibit D — Purchaser
Officer’s Certificate

 

iii



--------------------------------------------------------------------------------

UNIT PURCHASE AGREEMENT

UNIT PURCHASE AGREEMENT, dated as of February 19, 2015 (this “Agreement”), by
and among ARC LOGISTICS PARTNERS LP, a Delaware limited partnership (“Arc
Logistics” or the “Partnership”), and each of the Purchasers listed in
Schedule 2.1 attached hereto (a “Purchaser” and, collectively, the
“Purchasers”).

WHEREAS, contemporaneous with the execution of this Agreement, Arc Terminals
Joliet Holdings LLC, a Delaware limited liability company, (“JBBR Buyer”) is
entering into a membership interest purchase agreement (the “JBBR Purchase
Agreement”) to acquire from CenterPoint Properties Trust, a Maryland real estate
investment trust (the “JBBR Acquisition”), all of the issued and outstanding
membership interests of Joliet Bulk, Barge & Rail LLC, a Delaware limited
liability company (“JBBR”), upon the terms and conditions and for the
consideration set forth in the JBBR Purchase Agreement;

WHEREAS, contemporaneously with the consummation of the transactions
contemplated by the JBBR Purchase Agreement, each of the Partnership and GE will
own a 60% and 40% membership interest, respectively, in JBBR Buyer; and each of
the Partnership and GE have agreed to provide its respective portion of the cash
necessary for JBBR Buyer to fund the JBBR Acquisition;

WHEREAS, the Partnership desires to partially finance its respective portion of
the cash necessary for JBBR Buyer to fund the JBBR Acquisition through the
issuance and sale of certain common units representing limited partner interests
in the Partnership (“Common Units”) to the Purchasers, and the Purchasers desire
to purchase certain Common Units from the Partnership, each in accordance with
the provisions of this Agreement;

WHEREAS, the Partnership and the Purchasers will contemporaneously with the
Closing enter into a registration rights agreement (the “Registration Rights
Agreement”), substantially in the form attached hereto as Exhibit B, pursuant to
which the Partnership will provide the Purchasers with certain registration
rights with respect to the Common Units acquired pursuant to this Agreement; and

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Partnership and each of the Purchasers,
severally and not jointly, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, term “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.



--------------------------------------------------------------------------------

“Agreement” shall have the meaning specified in the introductory paragraph.

“Arc Logistics” shall have the meaning specified in the introductory paragraph.

“Arc Logistics Credit Facility” means, the Second Amended and Restated Revolving
Credit Agreement, dated November 12, 2013, by and among the Partnership, Arc
Logistics LLC, Arc Terminals Holdings LLC, as Borrower, the Lenders thereto and
SunTrust Bank, as Administrative Agent, as amended by that certain First
Amendment to the Second Amended and Restated Revolving Credit Agreement and
Amended and Restated Guaranty and Security Agreement, dated as of January 21,
2014.

“Board of Directors” means the board of directors of the General Partner.

“Business Day” means a day other than (a) a Saturday or Sunday or (b) any day on
which banks located in New York, New York are authorized or obligated to close.

“Closing” shall have the meaning specified in Section 2.2.

“Closing Date” shall have the meaning specified in Section 2.2.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commission” means the United States Securities and Exchange Commission.

“Commitment Amount” means, with respect to a particular Purchaser, the amount
set forth opposite such Purchaser’s name under the column titled “Commitment
Amount” set forth on Schedule A hereto.

“Commitment Fee” means a fee to be paid in cash by the Partnership on the
termination of this Agreement in accordance with Section 7.11 to each Purchaser
equal to 1.0% of each Purchaser’s respective Commitment Amount.

“Common Unit Price” means $17.00 per unit, as adjusted in accordance with
Section 2.1(b).

“Common Units” shall have the meaning specified in the recitals.

“Delaware LLC Act” means the Delaware Limited Liability Company Act.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“Form 8-K Filing” shall have the meaning specified in Section 5.2.

 

2



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“GE” means GE Energy Financial Services, Inc. or an affiliate thereof.

“General Partner” means Arc Logistics GP LLC, a Delaware limited liability
company and the general partner of Arc Logistics.

“Governmental Authority” means, with respect to a particular Person, the
country, state, county, city and political subdivisions in which such Person or
such Person’s Property is located or that exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authorities that exercise valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein shall mean a Governmental Authority having jurisdiction over,
where applicable, the Partnership and the Partnership Subsidiaries or any of
their Property or any of the Purchasers.

“GP Interest” shall have the meaning specified in Section 3.2.

“Incentive Distribution Rights” shall have the meaning specified in the
Partnership Agreement.

“Indemnified Party” shall have the meaning specified in Section 6.3.

“Indemnifying Party” shall have the meaning specified in Section 6.3.

“Interim Investors Agreement” means the Interim Agreement, dated as of the date
hereof, entered into by and among JBBR Buyer, the Partnership and GE in
connection with the transactions contemplated by the JBBR Purchase Agreement.

“JBBR” shall have the meaning specified in the recitals.

“JBBR Acquisition” shall have the meaning specified in the recitals.

“JBBR Buyer” shall have the meaning specified in the recitals.

“JBBR Purchase Agreement” shall have the meaning specified in the recitals.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.

 

3



--------------------------------------------------------------------------------

“Lightfoot Registration Rights Agreement” means the Registration Rights
Agreement, dated as of November 12, 2013, by and between the Partnership and
Lightfoot Capital Partners, LP, a Delaware limited partnership.

“NYSE” means The New York Stock Exchange, Inc.

“Operative Documents” means, collectively, this Agreement, the Registration
Rights Agreement and any amendments, supplements, continuations or modifications
thereto.

“Outstanding” shall have the meaning specified in the Partnership Agreement.

“Partnership” shall have the meaning specified in the introductory paragraph.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of November 12, 2013.

“Partnership Entities” and each a “Partnership Entity” means the General
Partner, the Partnership and each of the Partnership Subsidiaries.

“Partnership Financial Statements” shall have the meaning specified in
Section 3.6.

“Partnership Material Adverse Effect” means any material adverse effect on
(a) the condition (financial or otherwise), prospects, earnings, business or
properties of the Partnership Entities, taken as a whole, whether or not arising
from transactions in the ordinary course of business or (b) the ability of the
Partnership to perform its obligation under the Operative Documents.

“Partnership Related Parties” shall have the meaning specified in Section 6.2.

“Partnership SEC Documents” shall have the meaning specified in Section 3.14.

“Partnership Subsidiaries” and each a “Partnership Subsidiary” means Arc
Logistics LLC, Arc Terminals Holdings LLC, Arc Terminals New York Holdings, LLC,
Arc Terminals Mobile Holdings, LLC, Blakely Logistics, LLC, Arc Terminals
Mississippi Holdings LLC and JBBR Buyer.

“Party” or “Parties” means the Partnership and the Purchasers, individually or
collectively, as the case may be.

“Person” means any individual, corporation, company, voluntary association,
partnership, trust, limited liability company, unincorporated organization or
government or any agency, instrumentality or political subdivision thereof, or
any other form of entity.

“Per Unit Capital Amount” shall have the meaning specified in the Partnership
Agreement.

“Placement Agent” means Barclays Capital Inc. and SunTrust Robinson Humphrey,
Inc.

 

4



--------------------------------------------------------------------------------

“Placement Agent Fees” means the fees that the Partnership is obligated to pay
to the Placement Agent upon the closing of the transactions contemplated by this
Agreement.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Purchased Units” means, with respect to a particular Purchaser, the number of
Common Units equal to the aggregate Commitment Amount set forth opposite such
Purchaser’s name under the column titled “Commitment Amount” set forth on
Schedule A hereto divided by the Common Unit Price.

“Purchaser” and “Purchasers” shall have the meaning specified in the
introductory paragraph.

“Purchaser Material Adverse Effect” means any material adverse effect on (a) the
ability of a Purchaser to meet its obligations under this Agreement or the
Registration Rights Agreement on a timely basis or (b) the ability of a
Purchaser to consummate the transactions under this Agreement or the
Registration Rights Agreement.

“Purchaser Related Parties” shall have the meaning specified in Section 6.1.

“Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached to this Agreement as Exhibit B, to be entered
into at the Closing, among the Partnership and the Purchasers.

“Representatives” of any Person means the officers, managers, directors,
employees, agents and other representatives of such Person.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

“Subsidiary” has the meaning set forth in Rule 405 of the rules and regulations
promulgated under the Securities Act. For the avoidance of doubt, the entities
to be acquired, directly or indirectly, by JBBR Buyer pursuant to the JBBR
Purchase Agreement shall not be deemed to be Subsidiaries of the Partnership for
purposes of this Agreement.

“Subordinated Units” shall have the meaning specified in the Partnership
Agreement.

“SunTrust Bank Commitment Letter” means that letter agreement, including the
annexes attached thereto, dated February 18, 2015 among SunTrust Bank and
SunTrust Robinson Humphrey, Inc. and Arc Terminals Holdings LLC relating to the
Partnership’s financing, in part, of the JBBR Acquisition.

 

5



--------------------------------------------------------------------------------

“Unrealized Gain” shall have the meaning specified in the Partnership Agreement.

“Walled Off Person” shall have the meaning specified in Section 4.12.

ARTICLE II

SALE AND PURCHASE

Section 2.1 Sale and Purchase.

(a) Subject to the terms and conditions of this Agreement, at the Closing, the
Partnership hereby agrees to issue and sell to each Purchaser, and each
Purchaser hereby agrees, severally and not jointly, to purchase from the
Partnership, its respective Purchased Units, and each Purchaser agrees,
severally and not jointly, to pay the Partnership the Common Unit Price for each
Purchased Unit, in each case as set forth in Section 2.1(b). The respective
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Except as otherwise provided herein, the failure
or waiver of performance under this Agreement by any Purchaser, or on its
behalf, does not excuse performance by any other Purchaser or by the Partnership
with respect to the other Purchasers. Nothing contained herein and no action
taken by any Purchaser pursuant thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Except as otherwise provided in this Agreement
or in the Registration Rights Agreement, each Purchaser shall be entitled to
independently protect and enforce its rights, including the rights arising out
of this Agreement or out of the Registration Rights Agreement, and it shall not
be necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. It is expressly understood and agreed that each
provision contained in this Agreement is between the Partnership and a
Purchaser, solely, and not between the Partnership and the Purchasers
collectively and not between and among the Purchasers.

(b) If the Closing Date is after the record date for the distribution to the
Partnership’s holders of Common Units with respect to the quarter ending
March 31, 2015, the Common Unit Price shall be reduced by an amount equal to
such per unit distribution and the number of Common Units to be issued to each
Purchaser shall be adjusted accordingly and Schedule A shall be updated.

Section 2.2 Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place at the offices of Vinson & Elkins L.L.P., 666 Fifth
Avenue, 26th Floor, New York, New York 10103 and concurrently with the closing
of the JBBR Acquisition (the date of such closing, the “Closing Date”).

Section 2.3 Conditions to the Closing.

(a) Mutual Condition. The respective obligations of each Party to consummate the
purchase and issuance and sale of the Purchased Units shall be subject to the
satisfaction on or

 

6



--------------------------------------------------------------------------------

prior to the Closing Date of the condition (which condition may be waived by a
particular Party on behalf of itself in writing, in whole or in part, to the
extent permitted by applicable Law) that no Law shall have been enacted or
promulgated, and no action shall have been taken, by any Governmental Authority
of competent jurisdiction that temporarily, preliminarily or permanently
restrains, precludes, enjoins or otherwise prohibits the consummation of the
transactions contemplated by this Agreement or makes the transactions
contemplated by this Agreement illegal.

(b) Each Purchaser’s Conditions. The respective obligation of each Purchaser to
consummate the purchase of its Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing with respect to its Purchased Units, in whole or in part, to the
extent permitted by applicable Law):

(i) the Partnership shall have performed and complied with the covenants and
agreements contained in this Agreement in all material respects that are
required to be performed and complied with by the Partnership on or prior to the
Closing Date;

(ii) the representations and warranties of the Partnership contained in this
Agreement that are qualified by materiality or Partnership Material Adverse
Effect shall be true and correct when made and as of the Closing Date and all
other representations and warranties of the Partnership shall be true and
correct in all material respects when made and as of the Closing Date, in each
case as though made at and as of the Closing Date (except that representations
and warranties made as of a specific date shall be required to be true and
correct as of such date only, it being expressly understood and agreed that
representations and warranties made “As of the date hereof” or “As of the date
of this Agreement” or a similar phrase are made as of February 19, 2015, and
will not be required to be true and correct as of the Closing Date);

(iii) the Partnership shall have submitted to the NYSE a Supplemental Listing
Application with respect to the Purchased Units, and no notice of delisting from
the NYSE shall have been received by the Partnership with respect to the Common
Units;

(iv) the Partnership shall have delivered, or caused to be delivered, to the
Purchasers at the Closing the Partnership’s closing deliveries described in
Section 2.4 of this Agreement;

(v) concurrently with the Closing, the closing of the JBBR Acquisition shall
occur in all material respects in accordance with the terms of the JBBR Purchase
Agreement, after giving effect to any modifications, amendments, consents or
waivers thereto other than those modifications, amendments, consents or waivers
that are materially adverse to, in the case of such Purchaser, the interests of
such Purchaser in its capacity as a holder of the Purchased Units to be
purchased by it hereunder unless consented to in writing by such Purchaser;
provided that any reduction in the purchase price of, or consideration for, the
JBBR Acquisition by no more than 10% shall be deemed not to be materially
adverse to such Purchaser so long as 60% of such reduction is applied on a
dollar-for-dollar basis to reduce the aggregate amount of the commitments in
respect of the senior credit facility to be funded by the lenders under the
SunTrust Bank Commitment Letter; and

(vi) concurrently with the Closing, the lenders under, and pursuant to, the
SunTrust Bank Commitment Letter have funded the senior credit facility in all
material respects in accordance with the SunTrust Bank Commitment Letter.

 

7



--------------------------------------------------------------------------------

(c) Arc Logistics’s Conditions. The obligation of the Partnership to consummate
the issuance and sale of the Purchased Units to each of the Purchasers shall be
subject to the satisfaction on or prior to the Closing Date of the following
conditions with respect to each Purchaser individually and not the Purchasers
jointly (any or all of which may be waived by the Partnership in writing, in
whole or in part, to the extent permitted by applicable Law):

(i) each Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement in all material respects that are
required to be performed and complied with by that Purchaser on or prior to the
Closing Date;

(ii) the representations and warranties of each Purchaser contained in this
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
shall be true and correct when made and as of the Closing Date and all other
representations and warranties of each Purchaser shall be true and correct in
all material respects when made and as of the Closing Date, in each case as
though made at and as of the Closing Date (except that representations and
warranties made as of a specific date shall be required to be true and correct
as of such date only it being expressly understood and agreed that
representations and warranties made “As of the date hereof” or “As of the date
of this Agreement” or a similar phrase are made as of February 19, 2015, and
will not be required to be true and correct as of the Closing Date);

(iii) each Purchaser shall have delivered, or caused to be delivered, to the
Partnership at the Closing such Purchaser’s closing deliveries described in
Section 2.5 of this Agreement; and

(iv) the closing of the JBBR Acquisition shall occur concurrently with the
Closing.

Section 2.4 Arc Logistics Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, the Partnership will deliver, or cause to be
delivered, to each Purchaser:

(a) evidence of the Purchased Units credited to book-entry accounts maintained
by the transfer agent, bearing the legend or restrictive notation set forth in
Section 4.11, all free and clear of any Liens, encumbrances or interests of any
other party, other than transfer restrictions under the Partnership Agreement
and applicable federal and state securities laws;

(b) opinion or opinions addressed to the Purchasers from Vinson & Elkins L.L.P.
as outside legal counsel to the Partnership and/or from the General Counsel of
the General Partner dated the Closing Date, substantially similar in substance
to the form of opinion attached to this Agreement as Exhibit A;

 

8



--------------------------------------------------------------------------------

(c) the Registration Rights Agreement in substantially the form attached to this
Agreement as Exhibit B, which shall have been duly executed by the Partnership;

(d) the Officer’s Certificate substantially in the form attached to this
Agreement as Exhibit C;

(e) a certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of the Partnership, certifying as to (1) the Certificate of
Limited Partnership of the Partnership and the Partnership Agreement, (2) board
resolutions authorizing the execution and delivery of the Operative Documents
and the consummation of the transactions contemplated thereby, including the
issuance of the Purchased Units and (3) its incumbent officers authorized to
execute the Operative Documents, setting forth the name and title and bearing
the signatures of such officers;

(f) a certificate dated as of a recent date of the Secretary of State of the
State of Delaware with respect to the due organization and good standing in the
State of Delaware of the Partnership; and

(g) a cross-receipt, dated the Closing Date, executed by the Partnership and
delivered to each Purchaser to the effect that the Partnership has received the
Commitment Amount with respect to the Purchased Units issued and sold to such
Purchaser.

Section 2.5 Purchaser Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, each Purchaser will deliver, or cause to be
delivered, to the Partnership against delivery of its Purchased Units:

(a) payment to the Partnership of the Commitment Amount set forth opposite such
Purchaser’s name under the column titled “Commitment Amount” on Schedule A
hereto by wire transfer of immediately available funds to an account designated
by the Partnership in writing at least two (2) Business Days (or such shorter
period as shall be agreeable to all Parties hereto) prior to the Closing;

(b) the Registration Rights Agreement in substantially the form attached to this
Agreement as Exhibit B, which shall have been duly executed by such Purchaser;
and

(c) an Officer’s Certificate substantially in the form attached to this
Agreement as Exhibit D.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

The Partnership represents and warrants to each of the Purchasers as follows:

Section 3.1 Existence. Each of the Partnership Entities has been duly formed and
is validly existing as a limited partnership or limited liability company, as
applicable, in good standing under the Laws of the jurisdiction in which it was
formed or organized with full power and authority to own or lease and to operate
its properties owned or leased and to conduct the

 

9



--------------------------------------------------------------------------------

business in which it is engaged, in each case, with respect to the Partnership
Entities other than JBBR Buyer, in all material respects as described in the
Partnership SEC Documents. Each of the Partnership Entities is duly registered
or qualified to transact business as a foreign entity, as applicable, and is in
good standing under the laws of each jurisdiction which requires such
registration or qualification, except where the failure to be so registered or
qualified would not reasonably be expected to have a Partnership Material
Adverse Effect.

Section 3.2 Capitalization and Valid Issuance of Purchased Units.

(a) On the Closing Date, the Purchased Units shall have those rights,
preferences, privileges and restrictions governing the Common Units as set forth
in the Partnership Agreement.

(b) The General Partner is the sole general partner of the Partnership and owns
a non-economic general partner interest in the Partnership (the “GP Interest”);
such GP Interest has been duly authorized and validly issued in accordance with
the Partnership Agreement; and the General Partner owns such GP Interest free
and clear of all Liens.

(c) As of the date hereof, the issued and outstanding limited partner interests
of the Partnership consist of 6,867,950 Common Units, 6,081,081 Subordinated
Units and the Incentive Distribution Rights. All outstanding Common Units and
the limited partner interests represented thereby have been duly authorized and
validly issued in accordance with the Partnership Agreement and are fully paid
(to the extent required by applicable Law and the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act).

(d) The Purchased Units to be issued and sold by the Partnership to each
Purchaser hereunder, and the limited partner interests represented thereby, have
been, or prior to the Closing Date will be, duly authorized by the Partnership
pursuant to the Partnership Agreement and, when issued and delivered to such
Purchaser against payment therefor in accordance with the terms of this
Agreement, will be validly issued in accordance with the Partnership Agreement,
fully paid (to the extent required by applicable Law and the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).

(e) The Common Units are listed on the NYSE, and the Partnership has not
received any notice of delisting. The issuance and sale of the Purchased Units
will not contravene NYSE rules and regulations.

Section 3.3 No Preemptive Rights or Registration Rights.

(a) There are no preemptive rights or other rights to subscribe for or to
purchase, nor any restriction upon the voting or transfer of, any Common Units
or other limited partnership or membership interests of the Partnership or any
of the Partnership Subsidiaries, in each case pursuant to any other agreement or
instrument to which any of such Persons is a party or by which any one of them
may be bound, except (a) as set forth in the Partnership Agreement or in the
partnership agreement, limited liability company agreement, certificate of
limited partnership, certificate of formation, conversion or other constituent
document, as applicable, of

 

10



--------------------------------------------------------------------------------

the Partnership Subsidiaries, (b) as provided in the Operative Documents
(including Section 5.6 hereof) or in the Arc Logistics Credit Facility, (c) for
awards issued under the Arc Logistics GP LLC Long-Term Incentive Plan or (d) in
the case of JBBR Buyer, for the right of GE to subscribe for 40% of the equity
interests in, and the voting and transfer restrictions and preemptive rights
applicable to each member’s membership interests in, JBBR Buyer pursuant to or
as contemplated by the Interim Investors Agreement.

(b) Neither the execution of this Agreement, nor the issuance of the Purchased
Units as contemplated by this Agreement, gives rise to any rights for or
relating to the registration of any securities of the Partnership, other than
pursuant to the Registration Rights Agreement or the Lightfoot Registration
Rights Agreement. There are no other rights for or relating to the registration
of any securities of the Partnership outstanding, other than the registration
rights granted pursuant to the Registration Rights Agreement and the Lightfoot
Registration Rights Agreement or the registration rights granted in connection
with the Common Units issued in accordance with Section 5.6.

Section 3.4 Partnership Subsidiaries.

As of the date hereof, all of the issued and outstanding equity interests of
each of the Partnership Subsidiaries are owned, directly or indirectly, by the
Partnership; such equity interests have been duly authorized and validly issued
in accordance with partnership agreement, limited liability company agreement,
certificate of limited partnership, certificate of formation, conversion or
other constituent document, as applicable (collectively, the “Organizational
Documents”) of each of the Partnership Subsidiaries and are fully paid (to the
extent required by applicable Law or in the Organizational Documents of the
Partnership Subsidiaries, as applicable) and nonassessable (except as
nonassessability may be affected by matters described in Sections 17-303, 17-607
and 17-804 of the Delaware LP Act and Sections 18-303, 18-607 and 18-804 of the
Delaware LLC Act); and such equity interests are owned free and clear of all
Liens except (i) as provided for in the Arc Logistics Credit Facility or the
Organizational Documents of the Partnership Subsidiaries, as applicable, and
(ii) in the case of JBBR Buyer as of the Closing Date, forty percent (40%) of
the equity interests therein shall be owned by GE.

Section 3.5 Authority. As of the date hereof, the Partnership has all requisite
power and authority to execute and deliver this Agreement and perform its
respective obligations hereunder and to issue, sell and deliver the Purchased
Units, in accordance with and upon the terms and conditions set forth in this
Agreement and the Partnership Agreement. On the Closing Date, all general and
limited partnership action, as the case may be, required to be taken by the
Partnership or any of its partners for (a) the authorization, issuance, sale and
delivery of the Purchased Units, (b) the execution and delivery of the Operative
Documents by the Partnership and (c) the consummation of the transactions
contemplated by this Agreement and the other Operative Documents shall have been
validly taken.

Section 3.6 Due Authorization. On the Closing Date, each of the Operative
Documents will have been duly authorized, executed and delivered by the
Partnership and, assuming due authorization of the Purchasers, will be a valid
and legally binding agreement of the Partnership enforceable against the
Partnership in accordance with its terms; provided, that the enforceability
thereof may be limited by bankruptcy, insolvency, fraudulent transfer,

 

11



--------------------------------------------------------------------------------

reorganization, moratorium and similar Laws relating to or affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); provided,
further, that the indemnity, contribution and exoneration provisions contained
in any of such agreements may be limited by applicable Laws and public policy.

Section 3.7 JBBR Purchase Agreement.

(a) The JBBR Purchase Agreement has been duly authorized, executed and delivered
by (i) JBBR Buyer and (ii) to the knowledge of the Partnership, all other
parties thereto. Assuming the due authorization of the parties thereto other
than JBBR Buyer, the JBBR Purchase Agreement constitutes a valid and legally
binding agreement of JBBR Buyer enforceable against JBBR Buyer in accordance
with its terms; provided that the enforceability thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); provided, further, that the indemnity,
contribution and exoneration provisions contained in any of such agreements may
be limited by applicable Laws and public policy.

(b) Prior to the execution and delivery hereof by the Purchasers, The
Partnership has provided the Purchasers with, or made available to the
Purchasers, a correct and complete copy of the JBBR Purchase Agreement (other
than exhibits and schedules except to the extent they will be filed with the
Commission within four days of the date hereof).

Section 3.8 Insurance. As of the date hereof, the Partnership and its
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which they are engaged. As of the date hereof, the
Partnership does not have any reason to believe that it or any Subsidiary will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business.

Section 3.9 No Default. As of the date hereof, none of the Partnership Entities
is in violation or default of (i) any provision of its respective formation or
governing documents and (ii) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which it is a party, by which
it is bound or to which its property is subject, except, in the case of clause
(ii) , as would not reasonably be expected to have, individually or in the
aggregate, a Partnership Material Adverse Effect.

Section 3.10 No Conflict. None of (a) the offering, issuance or sale by the
Partnership of the Purchased Units and the application of the proceeds
therefrom, (b) the execution, delivery and performance of this Agreement and the
other Operative Documents by the Partnership or (c) the consummation of the
transactions contemplated by this Agreement and the other Operative Documents
(i) conflicts or will conflict with, or constitutes or will constitute a
violation of the Organizational Documents of any of the Partnership Entities, as
the case may be, (ii) conflicts or will conflict with, or constitutes or will
constitute a breach or violation of, or a default under (or an event that, with
notice or lapse of time or both would constitute such a

 

12



--------------------------------------------------------------------------------

default), the terms of any indenture, contract, lease, mortgage, deed of trust,
note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which any Partnership Entity is a party or bound or to
which any of its properties is subject, (iii) assuming the accuracy of the
representations and warranties of the Purchasers contained herein and their
compliance with the covenants contained herein, violates or will violate any
statute, law, rule, regulation, judgment, order, decree or injunction of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over any Partnership Entity or any of its
properties in a proceeding to which such Partnership Entity or its property is a
party or (iv) results or will result in the creation or imposition of any Lien
upon any property or assets of any of the Partnership Entities (other than Liens
pursuant to the Arc Logistics Credit Facility) which conflicts, breaches,
violations, defaults or Liens, in the case of clauses (ii), (iii) or (iv), would
reasonably be expected to have a Partnership Material Adverse Effect.

Section 3.11 Compliance with Laws. As of the date hereof, none of the
Partnership Entities is in violation of any judgment, decree or order or any Law
applicable to the Partnership Entities, except as would not, individually or in
the aggregate, reasonably be expected to have a Partnership Material Adverse
Effect. As of the date hereof, the Partnership Entities possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not,
individually or in the aggregate, reasonably be expected to have a Partnership
Material Adverse Effect, and none of the Partnership Entities has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit, except where such potential revocation or
modification would not, individually or in the aggregate, reasonably be expected
to have a Partnership Material Adverse Effect.

Section 3.12 Approvals. Except as contemplated by this Agreement or as required
by the Commission in connection with the Partnership’s obligations under the
Registration Rights Agreement, no authorization, consent, approval, waiver,
license, qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority in connection
with the execution, delivery or performance by the Partnership of any of the
Operative Documents is required, except (a) as may be required under the state
securities or “Blue Sky” Laws, (b) for such consents, approvals and waivers as
have been obtained or will be obtained by Closing or (c) where the failure to
receive such authorization, consent, approval, waiver, license, qualification or
written exemption from, or to make such filing, declaration, qualification or
registration would not, individually or in the aggregate, reasonably be expected
to have a Partnership Material Adverse Effect.

Section 3.13 No Material Adverse Effect. As of the date hereof, since
September 30, 2014, there has been no change, event, occurrence, effect, fact,
circumstance or condition that has had or would reasonably be expected to have a
Partnership Material Adverse Effect.

Section 3.14 Arc Logistics SEC Documents. The Partnership has filed timely with
the Commission all forms, registration statements, reports, schedules and
statements required to be filed by it under the Exchange Act or the Securities
Act (all such documents filed on or prior to the date of this Agreement,
collectively, the “Partnership SEC Documents”). The Partnership SEC Documents,
including, without limitation, any audited or unaudited financial statements and

 

13



--------------------------------------------------------------------------------

any notes thereto or schedules included therein (the “Partnership Financial
Statements”), at the time filed (in the case of registration statements, solely
on the dates of effectiveness) (except to the extent corrected by a subsequently
filed Partnership SEC Document filed prior to the date hereof) (a) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein (in the case of any prospectus, in light of the circumstances under
which they were made) not misleading, (ii) complied as to form in all material
respects with the applicable requirements of the Exchange Act and the Securities
Act, as applicable, and (b) in the case of the Partnership Financial Statements,
(i) complied as to form in all material respects with applicable accounting
requirements under the Exchange Act or the Securities Act, as applicable,
(ii) were prepared in accordance with GAAP applied on a consistent basis during
the periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited financial statements, as permitted by Form 10-Q of the
Commission) and (iii) fairly present (subject in the case of unaudited financial
statements to normal, recurring and year-end audit adjustments) in all material
respects the financial position, results of its operations and cash flows of the
entities purported to be shown thereby at the respective dates or for the
periods indicated.

Section 3.15 Independent Accounting Firm. PricewaterhouseCoopers LLP is an
independent registered public accounting firm with respect to the Partnership
within the meaning of the Securities Act and the Public Company Accounting
Oversight Board.

Section 3.16 Litigation. As of the date hereof, except as set forth in the
Partnership SEC Documents, there is no action, suit or proceeding by or before
any Governmental Authority involving any of the Partnership Entities or their
property is pending or, to the knowledge of the Partnership, threatened that
would reasonably be expected to result in a Partnership Material Adverse Effect.

Section 3.17 Internal Accounting Controls. As of the date hereof, the
Partnership and its Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (a) transactions are
executed in accordance with management’s general or specific authorizations,
(b) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(c) access to assets is permitted only in accordance with management’s general
or specific authorization and (d) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. As of the date hereof, the internal
accounting controls of each of the Partnership and its Subsidiaries are
effective and the Partnership is not aware of any material weakness in their
internal accounting controls.

Section 3.18 MLP Status. The Partnership is properly treated as a partnership
for United States federal income tax purposes and more than 90% of the
Partnership’s current gross income is qualifying income under 7704(d) of the
Code.

Section 3.19 Investment Company Status. The Partnership is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

Section 3.20 No Registration Required. Assuming the accuracy of the
representations and warranties of each of the Purchasers contained in this
Agreement, the sale and issuance of

 

14



--------------------------------------------------------------------------------

the Purchased Units pursuant to this Agreement are exempt from the registration
requirements of the Securities Act, and neither the Partnership nor any
authorized Representative acting on its behalf has taken or will take any action
hereafter that would cause the loss of such exemption.

Section 3.21 Certain Fees. Except for the Placement Agent Fees, no fees or
commissions are or will be payable by the Partnership to brokers, finders or
investment bankers with respect to the sale of any of the Purchased Units or the
consummation of the transactions contemplated by this Agreement.

Section 3.22 No Side Agreements. Except for the confidentiality agreements, this
Agreement and the Registration Rights Agreement, there are no other agreements
by, among or between the Partnership or any of its Affiliates, on the one hand,
and any of the Purchasers or their Affiliates, on the other hand, with respect
to the transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties.

Section 3.23 Form S-3 Eligibility. The Partnership has been, since the time of
filing its most recent Form S-3 Registration Statement, and continues to be,
eligible to use Form S-3.

Section 3.24 No Integration. Neither the Partnership nor any of its Affiliates
have, directly or indirectly through any agent, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any “security”
(as defined in the Securities Act) that is or will be integrated with the sale
of the Purchased Units in a manner that would require registration under the
Securities Act.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

Each Purchaser, severally and not jointly, represents and warrants to the
Partnership with respect to itself as follows:

Section 4.1 Existence. Such Purchaser is duly organized, validly existing and in
good standing under the Laws of its respective jurisdiction of organization with
full power and authority to own or lease and to operate its Properties owned or
leased and to conduct the business in which it is engaged.

Section 4.2 Authority. Such Purchaser has all requisite power and authority to
execute and deliver this Agreement and perform its obligations hereunder. On the
Closing Date, all partnership, limited liability company and corporate action,
as the case may be, required to be taken by such Purchaser or any of its
partners, members or shareholders, as the case may be, for (a) the execution and
delivery of each of the Operative Documents and (b) the consummation of the
transactions contemplated by this Agreement and the other Operative Documents
shall have been validly taken.

Section 4.3 Due Authorization. On the Closing Date, each of the Operative
Documents will have been duly authorized, executed and delivered by such
Purchaser, and, assuming due authorization of the Partnership, will be a valid
and legally binding agreement of such Purchaser, enforceable against such
Purchaser in accordance with its terms; provided, that

 

15



--------------------------------------------------------------------------------

the enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws relating to or affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
provided, further, that the indemnity, contribution and exoneration provisions
contained in any of such agreements may be limited by applicable Laws and public
policy.

Section 4.4 No Conflicts. None of (a) the execution, delivery and performance of
this Agreement and the other Operative Documents by such Purchaser or (b) the
consummation of the transactions contemplated by this Agreement and the other
Operative Documents (i) conflicts or will conflict with, or constitutes or will
constitute a violation of the Organizational Documents of such Purchaser,
(ii) conflicts or will conflict with, or constitutes or will constitute a breach
or violation of, or a default under (or an event that, with notice or lapse of
time or both would constitute such a default), the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which such
Purchaser is a party or bound or to which any of its properties is subject,
(iii) violates or will violate any statute, law, rule, regulation, judgment,
order, decree or injunction of any court, regulatory body, administrative
agency, governmental body, arbitrator or other authority having jurisdiction
over such Purchaser or any of its properties in a proceeding to which such
Purchaser or its property is a party or (iv) results or will result in the
creation or imposition of any Lien upon any property or assets of such Purchaser
which conflicts, breaches, violations, defaults or Liens, in the case of clauses
(ii), (iii) or (iv), would reasonably be expected to have a Purchaser Material
Adverse Effect.

Section 4.5 Certain Fees. No fees or commissions are or will be payable by such
Purchaser to brokers, finders or investment bankers with respect to the purchase
or sale of any of its Purchased Units or the consummation of the transactions
contemplated by this Agreement.

Section 4.6 No Side Agreements. Except for the confidentiality agreements, this
Agreement and the Registration Rights Agreement entered into by and between such
Purchaser and the Partnership, there are no other agreements by, among or
between the Partnership or its Affiliates, on the one hand, and such Purchaser
or its Affiliates, on the other hand, with respect to the transactions
contemplated hereby, nor promises or inducements for future transactions between
or among any of such parties.

Section 4.7 Investment. The Purchased Units are being acquired for such
Purchaser’s own account, the account of its Affiliates or the accounts of
clients for whom such Purchaser exercises discretionary investment authority
(all of whom such Purchaser hereby represents and warrants are “qualified
institutional buyers” within the meaning of Rule 144A promulgated by the
Securities and Exchange Commission pursuant to the Securities Act or “accredited
investors” within the meaning of Rule 501(a) of Regulation D promulgated by the
Commission pursuant to the Securities Act), not as a nominee or agent, and with
no present intention of distributing the Purchased Units or any part thereof,
and such Purchaser has no present intention of selling or granting any
participation in or otherwise distributing the same in any transaction in
violation of the securities Laws of the United States of America or any state,
without prejudice, however, to such Purchaser’s right at all times to sell or
otherwise dispose of all or any part of the Purchased Units under a registration
statement under the Securities Act and applicable state securities Laws

 

16



--------------------------------------------------------------------------------

or under an exemption from such registration available thereunder (including,
without limitation, if available, Rule 144 promulgated thereunder). If such
Purchaser should in the future decide to dispose of any of the Purchased Units,
such Purchaser understands and agrees (a) that it may do so only (i) in
compliance with the Securities Act and applicable state securities Law, as then
in effect, or pursuant to an exemption therefrom or (ii) in the manner
contemplated by any registration statement pursuant to which such securities are
being offered, and (b) that stop-transfer instructions to that effect will be in
effect with respect to such securities.

Section 4.8 Nature of Purchaser. Such Purchaser represents and warrants to, and
covenants and agrees with, the Partnership that (a) it is a “qualified
institutional buyer” within the meaning of Rule 144A promulgated by the
Securities and Exchange Commission pursuant to the Securities Act or an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
by the Commission pursuant to the Securities Act and (b) by reason of its
business and financial experience it has such knowledge, sophistication and
experience in making similar investments and in business and financial matters
generally so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Units, is able to bear the economic risk
of such investment and, at the present time, would be able to afford a complete
loss of such investment.

Section 4.9 Receipt of Information. Such Purchaser acknowledges that it has
(a) had access to the Partnership SEC Documents, (b) had access to information
regarding the JBBR Acquisition and its potential effect on the Partnership’s
operations and financial results and (c) been provided a reasonable opportunity
to ask questions of and receive answers from Representatives of the Partnership
regarding such matters including matters with respect to the JBBR Acquisition.

Section 4.10 Restricted Securities. Such Purchaser understands that the
Purchased Units it is purchasing are characterized as “restricted securities”
under the federal securities Laws inasmuch as they are being acquired from the
Partnership in a transaction not involving a public offering and that under such
Laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, such Purchaser represents that it is knowledgeable with respect
to Rule 144 of the Commission promulgated under the Securities Act.

Section 4.11 Legend. Such Purchaser understands that the book-entry account
maintained by the transfer agent evidencing ownership of the Purchased Units
will bear the legend or restrictive notation required by the Partnership
Agreement as well as the following legend or restrictive notation: “These
securities have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”). These securities may not be sold, offered for sale,
pledged or hypothecated in the absence of a registration statement in effect
with respect to the securities under the Securities Act or pursuant to an
exemption from registration thereunder, in each case in accordance with all
applicable securities laws of the states or other jurisdictions, and, in the
case of a transaction exempt from registration, such securities may only be
transferred if the transfer agent for such securities has received documentation
satisfactory to it that such transaction does not require registration under the
Securities Act.”

 

17



--------------------------------------------------------------------------------

Section 4.12 Short Selling. Such Purchaser represents that it has not entered
into any Short Sales of the Common Units owned by it since the time it first
began discussions with the Partnership or the Placement Agent about the
transactions contemplated by this Agreement; provided, however, subject to such
Purchaser’s compliance with its obligations under the U.S. federal securities
laws and its internal policies, the above shall not apply, in the case of a
Purchaser that is a large multi-unit investment or commercial banking
organization, to activities in the normal course of trading units of such
Purchaser; provided, further, that subject to such Purchaser’s compliance with
its obligations under the U.S. federal securities laws and its internal
policies: (a) such Purchaser, for purposes hereof, shall not be deemed to
include any employees, subsidiaries or Affiliates that are effectively walled
off by appropriate “Chinese Wall” information barriers approved by such
Purchaser’s legal or compliance department (and thus have not been privy to any
information concerning this transaction) (a “Walled Off Person”) and (b) the
foregoing representations in this paragraph shall not apply to any transaction
by or on behalf of such Purchaser that was effected by a Walled Off Person in
the ordinary course of trading without the advice or participation of such
Purchaser or receipt of confidential or other information regarding this
transaction provided by such Purchaser to such entity.

ARTICLE V

COVENANTS

Section 5.1 Taking of Necessary Action. Each of the Parties hereto shall use its
commercially reasonable efforts promptly to take or cause to be taken all action
and promptly to do or cause to be done all things necessary, proper or advisable
under applicable Law and regulations to consummate and make effective the
transactions between the Partnership and the Purchasers contemplated by this
Agreement related specifically to the acquisition of the Purchased Units;
provided, that nothing contained herein shall require the Partnership to
consummate the JBBR Acquisition. Without limiting the foregoing, the Partnership
and each Purchaser shall use its commercially reasonable efforts to make all
filings and obtain all consents of Governmental Authorities that may be
necessary or, in the reasonable opinion of the Purchasers or the Partnership, as
the case may be, advisable for the consummation of the transactions contemplated
by this Agreement and the other Operative Documents.

Section 5.2 Disclosure; Interim Public Filings. The Partnership shall, as soon
as practicable following execution of this Agreement, issue a press release
disclosing all material terms of the transactions contemplated herein and in the
other Operative Documents. On or before the fourth Business Day following the
date hereof, the Partnership shall file a Current Report on Form 8-K with the
Commission (the “Form 8-K Filing”) describing the terms of the transactions
contemplated by the Operative Documents and the JBBR Purchase Agreement and
including as exhibits to the Form 8-K the Operative Documents and the JBBR
Purchase Agreement, in the form required by the Exchange Act.

Section 5.3 Use of Proceeds. The Partnership shall use the collective proceeds
from the sale of the Purchased Units to partially finance the JBBR Acquisition.
If the transactions contemplated by the JBBR Purchase Agreement are not closed
concurrently with the Closing or within two Business Days thereafter or if any
of the conditions set forth in Section 2.4 have not been satisfied and a
Purchaser paid its Commitment Amount in advance of the Closing, the

 

18



--------------------------------------------------------------------------------

Partnership shall return the Commitment Amount paid to the Partnership to the
applicable Purchasers within two Business Days of receipt thereof and the
transfer agent shall thereafter cancel the Purchased Units.

Section 5.4 Certain Special Allocations of Book and Taxable Income. To the
extent that the Common Unit Price differs from the Per Unit Capital Amount as of
the Closing Date for a then Outstanding Common Unit after taking into account
the issuance of the Purchased Units, the General Partner intends to specially
allocate Partnership items of book and taxable income, gain, loss or deduction
to the Purchasers so that the Per Unit Capital Amount with respect to their
Purchased Units are equal to the Per Unit Capital Amounts with respect to other
Common Units (and thus to assure fungibility of all Common Units). Such special
allocations will occur upon the earlier to occur of any taxable period of the
Partnership ending upon, or after, (i) an event described in Section 5.5(d) of
the Partnership Agreement or a sale of all or substantially all of the assets of
the Partnership occurring after the date of the issuance of the Purchased Units
or (ii) the transfer of Purchased Units to a Person that is not an Affiliate of
the Purchaser, in which case, such allocation shall be made only with respect to
the Purchased Units so transferred. A Purchaser holding a Purchased Unit shall
be required to provide notice to the General Partner of the transfer of a
Purchased Unit to a Person that is not an Affiliate of the Purchaser no later
than the last Business Day of the calendar year during which such transfer
occurred, unless by virtue of the application of clause (i) above the General
Partner has determined that the Purchased Units are consistent, on a per-unit
basis, with the capital accounts of the other holders of Common Units other than
Purchased Units; provided, that such Purchaser may cure any failure to provide
such notice by providing such notice within 20 days of the last Business Day of
such calendar year; provided, further, that the sole and exclusive remedy for
any Purchaser’s failure to provide any such notice shall be the enforcement of
the remedy of specific performance against such Purchaser and there will be no
monetary damages. To the maximum extent permissible under the Partnership
Agreement or under applicable law, including under the Treasury Regulations
issued under Section 704(b) of the Internal Revenue Code, the special
allocations resulting from clause (i) will be made through allocations of
Unrealized Gain.

Section 5.5 Expenses. The Partnership shall pay up to $75,000 of legal fees of
Latham & Watkins LLP, counsel to the Purchasers, incurred in connection with the
negotiation, execution, delivery and performance of this Agreement and the
Registration Rights Agreement and the transactions contemplated hereby and
thereby, provided that any request for such payment is accompanied by a
satisfactory written invoice for such expenses. If any action at law or equity
is necessary to enforce or interpret the terms of any Operative Document, the
prevailing Party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such Party may
be entitled. Any legal fees of Latham & Watkins LLP in excess of $75,000 shall
be paid pro rata by all the Purchasers in proportion to the aggregate number of
Purchased Units purchased by each.

Section 5.6 Lock-Up Period. Without the consent of those Purchasers entitled to,
or who are the holders of, a majority of the Purchased Units, the Partnership
shall not offer, sell, contract to sell, pledge, or otherwise dispose of (or
enter into any transaction which is designed to, or might reasonably be expected
to, result in the disposition (whether by actual disposition or effective
economic disposition due to cash settlement or otherwise) by the Partnership, or
any affiliated company of the Partnership) directly or indirectly, including
through the filing (or

 

19



--------------------------------------------------------------------------------

participation in the filing) of a registration statement with the Commission in
respect of, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder with respect to, any Common Units or any securities convertible into,
or exercisable, or exchangeable for, Common Units, or publicly announce an
intention to effect any such transaction, during the period commencing on the
date of this Agreement and ending on the date that is 90 days after the Closing
Date (the “Restricted Period”), provided, however, that issuances of Common
Units or any securities convertible into, or exercisable, or exchangeable for,
Common Units pursuant to the Arc Logistics GP LLC Long-Term Incentive Plan or
the Partnership’s Registration Statement required to be filed with the
Commission pursuant to the Registration Rights Agreement, are excluded from the
foregoing; and provided, further, that nothing contained in this Section 5.6
shall prohibit the Partnership from issuing Common Units during the Restricted
Period provided that (i) such issuance occurs to fund (or to repay borrowings
used to fund) an acquisition (including through the issuance of Common Units
directly to a seller involved in such acquisition), (ii) the price per Common
Unit (before underwriting discounts and commissions and offering expenses) to
the investor(s) or seller, as the case may be, is equal to or greater than
$18.00 per Common Unit and (iii) the Board of Directors of the General Partner
has determined in good faith that the acquisition is expected to result in an
increase, on a pro forma basis, in the amount of Distributable Cash Flow
generated by the Partnership on a per-unit basis over the four succeeding
quarter period (starting with the first full quarter following the closing of
such acquisition) taken as a whole as compared to the anticipated Distributable
Cash Flow per unit excluding the effect of the acquisition; for purposes of this
Section 5.6, “Distributable Cash Flow” has the meaning assigned to that term in
the Partnership’s Form 10-Q for the quarter ended September 30, 2014 as filed
with the Commission.

Section 5.7 Amendment of the Terminal Services Agreement and TSA Amendment.
During the period commencing on the date hereof and ending at the time of the
Closing, the Partnership shall not, and shall not permit any of its Subsidiaries
to, agree to the amendment or termination of (partially or completely), or
consent to the waiver or relinquishment of any right under, the Terminal
Services Agreement (as defined in the JBBR Purchase Agreement) or the TSA
Amendment (as defined in the JBBR Purchase Agreement), to the extent the
Partnership or such Subsidiary has the right to agree to such amendment or
termination or the right to consent to the waiver or relinquishment of such
right pursuant to the provisions of the JBBR Purchase Agreement, if such
amendment, termination, consent, waiver or relinquishment would be materially
adverse to the Partnership unless the Purchasers entitled to a majority of the
Purchased Units consent in writing.

ARTICLE VI

INDEMNIFICATION, COSTS AND EXPENSES

Section 6.1 Indemnification by the Partnership. The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all reasonable costs,

 

20



--------------------------------------------------------------------------------

losses, liabilities, damages or expenses of any kind or nature whatsoever,
including, without limitation, the reasonable fees and disbursements of counsel
and all other reasonable expenses incurred in connection with investigating,
defending or preparing to defend any such matter that may be incurred by them or
asserted against or involve any of them as a result of, arising out of or in any
way related to the breach of any of the representations, warranties or covenants
of the Partnership contained herein; provided that such claim for
indemnification relating to a breach of a representation or warranty is made
prior to the expiration of such representation or warranty; and provided
further, that no Purchaser Related Party shall be entitled to recover special,
consequential (including lost profits) or punitive damages. Notwithstanding
anything to the contrary, consequential damages shall not be deemed to include
diminution in value of the Purchased Units, which is specifically included in
damages covered by Purchaser Related Parties indemnification.

Section 6.2 Indemnification by Purchasers. Each Purchaser agrees, severally and
not jointly, to indemnify the Partnership and its respective Representatives
(collectively, the “Partnership Related Parties”) from, and hold each of them
harmless against, any and all actions, suits, proceedings (including any
investigations, litigation or inquiries), demands and causes of action, and, in
connection therewith, and promptly upon demand, pay or reimburse each of them
for all reasonable costs, losses, liabilities, damages or expenses of any kind
or nature whatsoever, including, without limitation, the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of or in any way related to the breach of any of the
representations, warranties or covenants (other than Section 5.4) of such
Purchaser contained herein; provided that such claim for indemnification
relating to a breach of any representation or warranty is made prior to the
expiration of such representation or warranty; and provided further, that no
Partnership Related Party shall be entitled to recover special, consequential
(including lost profits) or punitive damages; provided further, (a) that absent
fraud, bad faith, gross negligence or willful misconduct on the part of a
Purchaser and (b) other than with respect to any breach of the representations
and warranties of Sections 4.7 and 4.8, in no event will such Purchaser be
liable under this Section 6.2 for any amount in excess of its Commitment Amount.

Section 6.3 Indemnification Procedure. Promptly after any Partnership Related
Party or Purchaser Related Party, as the case may be (hereinafter, the
“Indemnified Party”), has received notice of any indemnifiable claim hereunder,
or the commencement of any action, suit or proceeding by a third person that the
Indemnified Party believes in good faith is an indemnifiable claim under this
Agreement, the Indemnified Party shall give the indemnitor hereunder (the
“Indemnifying Party”) written notice of such claim or the commencement of such
action, suit or proceeding, but failure to so notify the Indemnifying Party will
not relieve the Indemnifying Party from any liability it may have to such
Indemnified Party hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure. Such notice shall state the nature and
the basis of such claim to the extent then known. The Indemnifying Party shall
have the right to defend and settle, at its own expense and by its own counsel
who shall be reasonably acceptable to the Indemnified Party, any such matter as
long as the Indemnifying Party pursues the same diligently and in good faith. If
the Indemnifying Party undertakes to defend or settle, it shall promptly notify
the Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all

 

21



--------------------------------------------------------------------------------

commercially reasonable respects in the defense thereof and the settlement
thereof. Such cooperation shall include, but shall not be limited to, furnishing
the Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and
(ii) if (A) the Indemnifying Party has failed to assume the defense or employ
counsel reasonably acceptable to the Indemnified Party or (B) if the defendants
in any such action include both the Indemnified Party and the Indemnifying Party
and counsel to the Indemnified Party shall have concluded that there may be
reasonable defenses available to the Indemnified Party that are different from
or in addition to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, then the Indemnified Party shall have the right to
select one separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party (which consent
shall not be unreasonably withheld, delayed or conditioned), unless the
settlement thereof imposes no liability or obligation on, involves no admission
of wrongdoing or malfeasance by, and includes a complete release from liability
of, the Indemnified Party.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Interpretation of Provisions. Article, Section, Schedule and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts and agreements are references to such
instruments, documents, contracts and agreements as the same may be amended,
supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever any party has an obligation under the Operative Documents, the expense
of complying with that obligation shall be an expense of such party unless
otherwise specified. Whenever any determination, consent or approval is to be
made or given by a Purchaser under this Agreement, such action shall be in such
Purchaser’s sole discretion unless otherwise specified in this Agreement. If any
provision in the Operative Documents is held to be illegal, invalid, not binding
or unenforceable, such provision shall be fully severable and the Operative
Documents shall be construed and enforced as if such illegal, invalid, not
binding or unenforceable provision had never comprised a part of the Operative
Documents, and the remaining provisions shall remain in full force and effect.
The Operative Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.

 

22



--------------------------------------------------------------------------------

Section 7.2 Survival of Provisions. The representations and warranties set forth
in Sections 3.1, 3.2, 3.5, 3.6, 3.18, 3.20 and 3.21 and Sections 4.5, 4.7, 4.8,
4.10 and 4.11 shall survive the execution and delivery of this Agreement and the
Closing indefinitely, and the other representations and warranties set forth in
this Agreement shall survive for a period of twelve months following the Closing
Date. The covenants made in this Agreement or any other Operative Document shall
survive the Closing of the transactions described herein and remain operative
and in full force and effect regardless of acceptance of any of the Purchased
Units and payment therefor and repayment, conversion, exercise or repurchase
thereof. All indemnification obligations of the Partnership and the Purchasers
pursuant to Article VI of this Agreement shall remain operative and in full
force and effect unless such obligations are expressly terminated in writing by
the Parties referencing the particular Article or Section, regardless of any
purported general termination of this Agreement.

Section 7.3 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any Party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a Party at law or in equity or otherwise.

(b) Specific Waiver. Except as otherwise provided in this Agreement or the
Registration Rights Agreement, no amendment, waiver, consent, modification or
termination of any provision of any Operative Document shall be effective unless
signed by each of the Parties or each of the original signatories thereto
affected by such amendment, waiver, consent, modification or termination. Any
amendment, supplement or modification of or to any provision of any Operative
Document, any waiver of any provision of this Agreement or any other Operative
Document and any consent to any departure by the Partnership or any Purchaser
from the terms of any provision of any Operative Document shall be effective
only in the specific instance and for the specific purpose for which made or
given. Except where notice is specifically required by this Agreement, no notice
to or demand on any Party in any case shall entitle any Party to any other or
further notice or demand in similar or other circumstances.

Section 7.4 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon the Partnership, each
Purchaser and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in Article VI and their respective successors and
permitted assigns.

(b) Assignment of Rights. Each Purchaser may assign all or any portion of its
rights and obligations under this Agreement to any Affiliate of such Purchaser
without the consent of the Partnership by delivery of an agreement to be bound
by the provisions of this Agreement and a revised Schedule A but that no such
assignment shall relieve the assigning Purchaser of its obligations to purchase
the Purchased Units to be purchased by it without giving effect to such
assignment in the event the assignee fails to purchase all or any portion of
such Purchased Units

 

23



--------------------------------------------------------------------------------

on the Closing Date. Except as expressly permitted by this Section 7.4(b), no
portion of the rights and obligations under this Agreement of any Purchaser may
be transferred except with the prior written consent of the Partnership (which
consent shall not be unreasonably withheld), in which case the assignee shall be
deemed to be a Purchaser hereunder with respect to such assigned rights or
obligations and shall agree to be bound by the provisions of this Agreement.

Section 7.5 Confidentiality and Non-Disclosure. Notwithstanding anything herein
to the contrary, to the extent a Purchaser has executed a confidentiality
agreement in favor of the Partnership, such Purchaser shall continue to be bound
by such confidentiality agreement in accordance with the terms thereof as
applicable.

Section 7.6 Communications. All notices and demands provided for hereunder shall
be in writing and shall be given by regular mail, registered or certified mail,
return receipt requested, facsimile, courier guaranteeing overnight delivery,
electronic mail or personal delivery to the addresses set forth on Schedule 7.6
hereto or to such other address as the Partnership or such Purchaser may
designate in writing. All notices and communications shall be deemed to have
been duly given: at the time delivered by hand, if personally delivered; at the
time of transmittal, if sent via electronic email; upon actual receipt if sent
by registered or certified mail, return receipt requested, or regular mail, if
mailed; when receipt acknowledged, if sent via facsimile; and upon actual
receipt when delivered to a courier guaranteeing overnight delivery.

Section 7.7 Removal of Legend. In connection with a sale of the Purchased Units
by a Purchaser in reliance on Rule 144, the applicable Purchaser or its broker
shall deliver to the transfer agent and the Partnership a customary broker
representation letter providing to the transfer agent and the Partnership any
information the Partnership deems reasonably necessary to determine that the
sale of the Purchased Units is made in compliance with Rule 144, including, as
may be appropriate, a certification that the Purchaser is not an Affiliate of
the Partnership and regarding the length of time the Purchased Units have been
held. Upon receipt of such representation letter, the Partnership shall promptly
direct its transfer agent to remove the notation of a restrictive legend in such
Purchaser’s book-entry account maintained by the transfer agent, including the
legend referred to in Section 4.11, and the Partnership shall bear all costs
associated therewith. After any Purchaser or its permitted assigns has held the
Purchased Units for such period as will allow such Purchaser to sell such
Purchased Units without volume restrictions or public company information
requirements pursuant to any section of Rule 144 (or any similar provision then
in effect), if the book-entry account of such Purchased Units still bears the
notation of the restrictive legend referred to in Section 4.11, the Partnership
agrees, upon request of the Purchaser or permitted assignee, to take all steps
necessary to promptly effect the removal of the legend described in Section 4.11
from the Purchased Units, and the Partnership shall bear all costs associated
therewith, regardless of whether the request is made in connection with a sale
or otherwise, so long as such Purchaser or its permitted assigns provide to the
Partnership any information the Partnership deems reasonably necessary to
determine that the legend is no longer required under the Securities Act or
applicable state laws, including a certification that the holder is not an
Affiliate of the Partnership (and a covenant to inform the Partnership if it
should thereafter become an Affiliate and to consent to the notation of an
appropriate restriction) and regarding the length of time the Purchased Units
have been held.

 

24



--------------------------------------------------------------------------------

Section 7.8 Entire Agreement. This Agreement and the Registration Rights
Agreement are intended by the Parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the Parties hereto and thereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or therein with
respect to the rights granted by the Partnership or a Purchaser set forth herein
or therein. This Agreement and the Registration Rights Agreement supersede all
prior agreements and understandings between the Parties with respect to such
subject matter.

Section 7.9 Governing Law. This Agreement will be construed in accordance with
and governed by the Laws of the State of New York.

Section 7.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

Section 7.11 Termination.

(a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated on or any time prior to the Closing by the written consent of the
Purchasers entitled to purchase a majority of the Purchased Units based on their
Commitment Amounts upon a breach in any material respect by the Partnership of
any covenant or agreement set forth in this Agreement; provided, that such
breach would cause the conditions to the Purchasers’ obligations not to be
satisfied and such breach is not cured within 20 days after written notice from
the Purchasers.

(b) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate on or any time prior to the Closing:

(i) if the Closing shall not have occurred on or before May 18, 2015;

(ii) if the JBBR Purchase and Sale Agreement shall have been terminated pursuant
to its terms; or

(iii) if a Law shall have been enacted or promulgated, or if any action shall
have been taken by any Governmental Authority of competent jurisdiction that
permanently restrains, precludes, enjoins or otherwise prohibits the
consummation of the transactions contemplated by this Agreement or the JBBR
Purchase Agreement or makes the transactions contemplated by this Agreement
illegal.

(c) In the event of the termination of this Agreement as provided in this
Section 7.11, (i) any payments of a Purchaser’s Commitment Amount received by
the Partnership shall be returned to such Purchaser and (ii) the Partnership
shall pay each Purchaser its respective Commitment Fee, in each case, within two
(2) Business Days of such termination, and this Agreement shall forthwith become
null and void. In the event of such termination, there shall be no liability on
the part of any Party hereto, except as set forth in Section 5.5 and Article VI
and with respect to the requirement to comply with any confidentiality agreement
in favor of the

 

25



--------------------------------------------------------------------------------

Partnership; provided further, that nothing contained in this Section 7.11(c)
shall require the Partnership to pay a Purchaser its respective Commitment Fee
if such Purchaser shall have breached its obligation to purchase its Purchased
Units on the Closing Date in accordance with the terms hereof.

Section 7.12 Recapitalization, Exchanges, etc. Affecting the Purchased Units.
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all Common Units of the Partnership or any successor or
assign of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for or in substitution
of, the Purchased Units and shall be appropriately adjusted for combinations,
recapitalizations and the like occurring after the date of this Agreement and
prior to the Closing.

[The remainder of this page is intentionally left blank.]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

ARC LOGISTICS PARTNERS LP By: ARC LOGISTICS GP LLC, its general partner By:

/s/ Vincent T. Cubbage

Name: Vincent T. Cubbage Title: Chief Executive Officer

 

[UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]



--------------------------------------------------------------------------------

KAYNE ANDERSON MLP INVESTMENT COMPANY By: KA Fund Advisors, LLC, as Manager By:

/s/ James C. Baker

Name: James C. Baker Title: Managing Director KAYNE ANDERSON ENERGY DEVELOPMENT
COMPANY By: KA Fund Advisors, LLC, as Manager By:

/s/ James C. Baker

Name: James C. Baker Title: Managing Director KAYNE ANDERSON MIDSTREAM/ENERGY
FUND, INC. By: KA Fund Advisors, LLC, as Manager By:

/s/ James C. Baker

Name: James C. Baker Title: Managing Director KAYNE ANDERSON ENERGY TOTAL RETURN
FUND, INC. By: KA Fund Advisors, LLC, as Manager By:

/s/ James C. Baker

Name: James C. Baker Title: Managing Director

 

[UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]



--------------------------------------------------------------------------------

NUVEEN ALL CAP ENERGY MLP OPPORTUNITIES FUND By:

/s/ Quinn T. Kiley

Name: Quinn T. Kiley Title: Portfolio Manager TRIANGLE PEAK PARTNERS PRIVATE
EQUITY, LP By its general partner, Triangle Peak Partners Private Equity GP, LLC
By:

/s/ Michael C. Morgan

Name: Michael C. Morgan Title: Managing Member BOWOOD MLP RETURN FUND, LP By:

BOWOOD CAPITAL ADVISORS, LLC,

its General Partner

By:

/s/ Andrew L. Atterbury

Name: Andrew L. Atterbury Title: President Cohen & Steers MLP Income and Energy
Opportunity Fund, Inc. By:

/s/ Benjamin Morton

Name: Benjamin Morton Title: Vice President

 

[UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]



--------------------------------------------------------------------------------

Goldman Sachs MLP and Energy Renaissance Fund By: Goldman Sachs Asset
Management, L.P., its Investment Adviser By:

/s/ Collin Bell

Name: Collin Bell Title: Managing Director Goldman Sachs MLP Income
Opportunities Fund By: Goldman Sachs Asset Management, L.P., its Investment
Adviser By:

/s/ Collin Bell

Name: Collin Bell Title: Managing Director Salient MLP Fund, L.P. By: Salient
Capital Advisors, LLC Its Investment Manager By:

/s/ Greg Reid

Name: Greg Reid Title: Managing Director OPPENHEIMER STEELPATH MLP INCOME FUND
By:

/s/ Brian Watson

Name: Brian Watson Title: SVP, Portfolio Manager

 

[UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]



--------------------------------------------------------------------------------

MTP ENERGY MASTER FUND LTD By:

/s/ Anthony Fox

Name: Anthony Fox Title: CFO - Funds

 

[UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]



--------------------------------------------------------------------------------

Schedule A

PURCHASERS AND COMMITMENT AMOUNTS

 

Purchaser

   Purchased Units      Commitment
Amount  

Kayne Anderson MLP Investment Company

     1,307,189       $ 22,222,213.00   

Kayne Anderson Energy Development Company

     261,438       $ 4,444,446.00   

Kayne Anderson Midstream/Energy Fund, Inc.

     392,157       $ 6,666,669.00   

Kayne Anderson Energy Total Return Fund, Inc.

     392,157       $ 6,666,669.00   

NUVEEN ALL CAP ENERGY MLP OPPORTUNITIES FUND

     147,059       $ 2,500,003.00   

Triangle Peak Partners Private Equity, LP

     117,647       $ 1,999,999.00   

BOWOOD MLP RETURN FUND, LP

     29,412       $ 500,004.00   

Cohen & Steers MLP Income and Energy Opportunity Fund, Inc.

     147,059       $ 2,500,003.00   

Oppenheimer SteelPath MLP Income Fund

     235,294       $ 3,999,998.00   

Goldman Sachs MLP and Energy Renaissance Fund

     421,031       $ 7,157,527.00   

Goldman Sachs MLP Income Opportunities Fund

     284,851       $ 4,842,467.00   

MTP Energy Master Fund Ltd

     558,824       $ 9,500,008.00   

Salient MLP Fund, L.P.

     117,647       $ 1,999,999.00   

Total

     4,411,765       $ 75,000,005.00      

 

 

    

 

 

 

 

Schedule 2.1



--------------------------------------------------------------------------------

Schedule 7.6

NOTICE

 

IF TO:

  

WITH A COPY TO:

(WHICH DOES NOT CONSTITUTE NOTICE)

KAYNE ANDERSON MLP INVESTMENT COMPANY:    Kayne Anderson MLP Investment Company
   Ryan Maierson Attn: James C. Baker    Latham & Watkins LLP 811 Main Street,
14th Floor    811 Main Street, Suite 3700 Houston, TX 77002    Houston, TX 77002
Phone: 713-493-2000 Fax: [—]    Phone: 713-546-7400  Fax: 713-546-7401 KAYNE
ANDERSON ENERGY DEVELOPMENT COMPANY:    Kayne Anderson Energy Development
Company    Ryan Maierson Attn: James C. Baker    Latham & Watkins LLP 811 Main
Street, 14th Floor    811 Main Street, Suite 3700 Houston, TX 77002    Houston,
TX 77002 Phone: 713-493-2000 Fax: [—]    Phone: 713-546-7400   Fax: 713-546-7401
KAYNE ANDERSON MIDSTREAM/ENERGY FUND, INC.:    Kayne Anderson Midstream/Energy
Fund, Inc.    Ryan Maierson Attn: James C. Baker    Latham & Watkins LLP 811
Main Street, 14th Floor    811 Main Street, Suite 3700 Houston, TX 77002   
Houston, TX 77002 Phone: 713-493-2000 Fax: [—]    Phone: 713-546-7400  Fax:
713-546-7401 KAYNE ANDERSON ENERGY TOTAL RETURN FUND, INC.:    Kayne Anderson
Energy Total Return Fund, Inc.    Ryan Maierson Attn: James C. Baker    Latham &
Watkins LLP 811 Main Street, 14th Floor    811 Main Street, Suite 3700 Houston,
TX 77002    Houston, TX 77002 Phone: 713-493-2000 Fax: [—]    Phone:
713-546-7400  Fax: 713-546-7401 NUVEEN ALL CAP ENERGY MLP OPPORTUNITIES FUND:   
NUVEEN ALL CAP ENERGY MLP OPPORTUNITIES FUND    [Purchaser Counsel] Attn: Quinn
T. Kiley    [Address] 8235 Forsyth Blvd, Suite 700    Fax: [—] Clayton, MO 63105
   Phone: 314-446-6795 Fax: 314-446-1407   

 

Schedule 7.6



--------------------------------------------------------------------------------

IF TO:

  

WITH A COPY TO:

(WHICH DOES NOT CONSTITUTE NOTICE)

TRIANGLE PEAK PARTNERS PRIVATE EQUITY, LP:    Triangle Peak Partners, LP   
Triangle Peak Partners, LP Attn: Michael Morgan    Attn: Jim McCartt PO Box 3788
   11 Greenway Plaza, Suite 2000 Carmel, CA 93921    Houston, TX 77046
831.622.0428    713.439.1096

BOWOOD MLP RETURN FUND, LP:

   BOWOOD MLP RETURN FUND, LP    McGregor Johnson Attn: Kent Blackford   
Stinson Leonard Street 2001 Shawnee Mission Parkway    1201 Walnut, Suite 2900
Mission Woods, KS 66205    Kansas City, MO 64106 Phone: 913-953-8331    Phone:
816-691-2485 Email: kblackford@bowoodcapital.com    Fax: 816-412-1213   
mcgregor.johnson@stinsonleonard.com

COHEN & STEERS CAPITAL MANAGEMENT, INC.:

   Cohen & Steers Capital Management, Inc.    Cohen & Steers Capital Management,
Inc. Attn: Anna Pilosova    Attn: General Counsel 280 Park Ave., 10th Floor   
280 Park Ave., 10th Floor New York, NY 10017    New York, NY 10017 Phone:
212-446-9163 Fax: [—]    Phone: 212-446-9163 Fax: [—]

OPPENHEIMER STEELPATH MLP INCOME FUND:

   [—]    [Purchaser Counsel] Attn: [—]    [Address] [Address]    Fax: [—]
Phone: [—] Fax: [—]    GOLDMAN SACHS MLP AND ENERGY RENAISSANCE FUND:    c/o
Goldman Sachs Asset Management, L.P.    Boies, Schiller and Flexner LLP 200 West
Street    7th Floor New York, New York 10282    575 Lexington Avenue Attn:
Ganesh Jois    New York, New York 10022 Facsimile: (917) 977-4222    Attn: Mike
Huang Ganes.Jois@gs.com    mhuang@bsfllp.com

 

Schedule 7.6



--------------------------------------------------------------------------------

IF TO:

  

WITH A COPY TO:

(WHICH DOES NOT CONSTITUTE NOTICE)

GOLDMAN SACHS MLP INCOME OPPORTUNITIES FUND:    c/o Goldman Sachs Asset
Management, L.P.    Boies, Schiller and Flexner LLP 200 West Street    7th Floor
New York, New York 10282    575 Lexington Avenue Attn: Ganesh Jois    New York,
New York 10022 Facsimile: (917) 977-4222    Attn: Mike Huang Ganes.Jois@gs.com
   mhuang@bsfllp.com MTP ENERGY MASTER FUND LTD:    [—]    Todd Mazur Attn:
Anthony Fox    Greenberg Traurig LLP [Address]    77 West Wacker Drive, Suite
3100 Phone: [—] Fax: [—]    Chicago, IL 60601 SALIENT MLP FUND, L.P.:    [—]   
[Purchaser Counsel] Attn: Greg Reid    [Address] [Address]    Fax: [—] Phone:
[—] Fax: [—]    Arc Logistics Partners LP:    Arc Logistics Partners LP   
Vinson & Elkins L.L.P. Attn: Steven Schnitzer    Attn: Brenda Lenahan 725 Fifth
Avenue,    666 Fifth Avenue, 26th Floor 19th Floor New York, NY 10022    New
York, NY 10103 Email: sschnitzer@arcxlp.com    Email: blenahan@velaw.com Phone:
212-993-1292    Phone: 212-237-0133 Fax: 212-993-1299    Fax: 917-849-5360

 

Schedule 7.6



--------------------------------------------------------------------------------

EXHIBIT A

Form of Legal Opinion

Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Unit Purchase Agreement (the “Purchase Agreement”). The Partnership
shall furnish to the Purchasers at the Closing an opinion of Vinson & Elkins
L.L.P., counsel for the Partnership, and an opinion of the General Counsel of
the General Partner, each addressed to the Purchasers and dated the Closing Date
in form satisfactory to the Purchasers, collectively stating that:

(i) Each of the Partnership and the General Partner has been duly formed and is
validly existing as a limited partnership or limited liability company, as
applicable, in good standing under the laws of the State of Delaware, with full
limited partnership or limited liability company, as the case may be, power and
authority (A) to own or lease and to operate its properties and conduct its
business, in each case in all material respects as described in the Partnership
SEC Documents, and (B) to enter into and perform its obligations under the
Operative Documents.

(ii) Except (A) as described in the Partnership SEC Documents filed prior to the
date of the Purchase Agreement or (B) as provided in the Operative Documents or
the Arc Logistics Credit Facility or (C) for awards issued under the Arc
Logistics GP LLC Long-Term Incentive Plan, there are no preemptive rights or
other rights to subscribe for or to purchase, nor any restriction upon the
voting or transfer of, any limited partner interests in the Partnership arising
under any agreement filed with the Commission by the Partnership.

(iii) The Purchased Units to be issued and sold by the Partnership to each
Purchaser pursuant to the Purchase Agreement, and the limited partner interests
represented thereby, have been duly authorized, and, when issued and delivered
to each Purchaser against payment therefor in accordance with the terms of the
Purchase Agreement, will be validly issued, fully paid (to the extent required
by applicable law and the Partnership Agreement) and nonassessable (except as
such nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of
the Delaware LP Act).

(iv) The General Partner is the sole general partner of the Partnership and owns
a non-economic general partner interest in the Partnership; such general partner
interest has been duly authorized and validly issued in accordance with the
Partnership Agreement; and the General Partner owns such general partner
interest free and clear of all Liens (A) in respect of which a financing
statement under the Uniform Commercial Code of the State of Delaware naming the
General Partner as debtor is on file in the office of the Secretary of State of
the State of Delaware or (B) otherwise known to us, without independent
investigation, other than (1) restrictions on transferability contained in the
Partnership Agreement and (2) those created by or arising under the Delaware LP
Act.

(v) Except for the approvals required by the Commission in connection with the
Partnership’s obligations under the Registration Rights Agreement, no consent,
approval, authorization, filing with or order of or with any U.S. federal, New
York or Delaware court or

 

A-1



--------------------------------------------------------------------------------

governmental agency or body having jurisdiction over any of the Partnership
Entities or any of their respective properties is required in connection with
the execution, delivery and performance by the Partnership of the Operative
Documents, except (A) such as may be required under the state securities or
“Blue Sky” Laws (as to which we do not express any opinion), (B) such as have
been obtained or made or (C) such that the failure to obtain or file would not
reasonably be expected to have a Partnership Material Adverse Effect.

(vi) Assuming the accuracy of the representations and warranties of each of the
Purchasers and the Partnership contained in the Purchase Agreement, the sale and
issuance of the Purchased Units by the Partnership to the Purchasers solely in
the manner contemplated by the Purchase Agreement are exempt from the
registration requirements of the Securities Act; provided, that, such counsel
will express no opinion as to any subsequent sale.

(vii) The Partnership is not an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

(viii) None of the offering, issuance and sale by the Partnership of the
Purchased Units, the execution, delivery and performance of the Operative
Documents by the Partnership or the consummation of the transactions
contemplated thereby (A) constitutes or will constitute a breach or violation
of, or result or will result in an imposition of any lien, charge or encumbrance
upon any property or assets of the Partnership Entities pursuant to any
agreement filed or incorporated by reference as an exhibit to the Partnership’s
Annual Report on Form 10-K for the year ended December 31, 2013 or the
Partnership’s Quarterly Reports on Forms 10-Q for the quarters ended March 31,
2014, June 30, 2014 and September 30, 2014 (B) constitutes or will constitute a
violation of the Partnership Agreement or (C) results or will result in any
violation of the Delaware LP Act, the Delaware LLC Act or U.S. federal law (it
being understood that we do not express an opinion in clause (C) with respect to
any securities or other anti-fraud laws), except in the case of clauses (A) or
(C) for such breaches, violations, liens, charges or encumbrances as would not
reasonably expected be to have a Partnership Material Adverse Effect.

(ix) Each of the Operative Documents has been duly authorized, executed and
delivered by the Partnership and, assuming the due authorization, execution and
delivery by the Purchasers, constitutes a valid and legally binding agreement of
the Partnership, enforceable against the Partnership in accordance with its
terms; provided, that, with respect to each agreement described in this
paragraph (viii), as the enforceability thereof may be limited by
(A) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (B) public policy, applicable law relating
to fiduciary duties and indemnification and an implied covenant of good faith
and fair dealing.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

ARC LOGISTICS PARTNERS LP

AND

THE PURCHASERS NAMED ON SCHEDULE A HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS   1   

Section 1.01

Definitions

  1   

Section 1.02

Registrable Securities

  3    ARTICLE II REGISTRATION RIGHTS   3   

Section 2.01

Registration

  3   

Section 2.02

Piggyback Rights

  4   

Section 2.03

Delay Rights

  6   

Section 2.04

Underwritten Offerings

  7   

Section 2.05

Sale Procedures

  8   

Section 2.06

Cooperation by Holders

  11   

Section 2.07

Restrictions on Public Sale by Holders of Registrable Securities

  11   

Section 2.08

Expenses

  12   

Section 2.09

Indemnification

  12   

Section 2.10

Rule 144 Reporting

  14   

Section 2.11

Transfer or Assignment of Registration Rights

  14   

Section 2.12

Limitation on Subsequent Registration Rights

  15    ARTICLE III MISCELLANEOUS   15   

Section 3.01

Communications

  15   

Section 3.02

Successor and Assigns

  16   

Section 3.03

Transfers and Assignment of Rights

  16   

Section 3.04

Recapitalization, Exchanges, Etc. Affecting the Registrable Securities

  16   

Section 3.05

Aggregation of Registrable Securities

  16   

Section 3.06

Specific Performance

  16   

Section 3.07

Counterparts

  16   

Section 3.08

Headings

  17   

Section 3.09

Governing Law

  17   

Section 3.10

Severability of Provisions

  17   

Section 3.11

Entire Agreement

  17   

Section 3.12

Amendment

  17   

Section 3.13

No Presumption

  17   

Section 3.14

Obligations Limited to Parties to Agreement

  17   

Section 3.15

Independent Nature of Purchaser’s Obligations

  18   

Section 3.16

Interpretation

  18   

Schedule A – Purchaser List; Notice and Contact Information; Opt-Out



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of             , 2015, by and among Arc Logistics Partners LP, a Delaware
limited partnership (the “Partnership”), and each of the Persons set forth on
Schedule A to this Agreement (each, a “Purchaser” and collectively, the
“Purchasers”).

WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of the Purchased Units pursuant to the Unit Purchase Agreement, dated
as of February 19, 2015, by and among the Partnership and the Purchasers (the
“Unit Purchase Agreement”);

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Unit Purchase Agreement; and

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Unit Purchase Agreement. The terms set
forth below are used herein as so defined:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Commission” means the U.S. Securities and Exchange Commission.

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a).

“General Partner” means Arc Logistics GP LLC, a Delaware limited liability
company.

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a).

“Liquidated Damages” has the meaning specified therefor in Section 2.01(b).

 

1



--------------------------------------------------------------------------------

“Liquidated Damages Multiplier” means the product of the Common Unit Price times
the number of Purchased Units of such Holder that may not be disposed of without
restriction and without the need for current public information pursuant to any
section of Rule 144 (or any similar provision then in effect) under the
Securities Act.

“Losses” has the meaning specified therefor in Section 2.09(a).

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager or managers of such Underwritten Offering.

“Opt-Out Notice” has the meaning specified therefor in Section 2.02(a).

“Parity Securities” has the meaning specified therefor in Section 2.02(b).

“Partnership” has the meaning specified therefor in the introductory paragraph
of this Agreement.

“Person” means any individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

“Registrable Securities” means (a) the Common Units acquired by the Purchasers
pursuant to the Unit Purchase Agreement and (b) any Common Units issued as
Liquidated Damages pursuant to Section 2.01(b) of this Agreement and includes
any type of interest issued to the Holder as a result of Section 3.04.

“Registration Expenses” means all expenses incident to the Partnership’s
performance under or compliance with this Agreement to effect the registration
of Registrable Securities on the Registration Statement pursuant to
Section 2.01(a) or an Underwritten Offering covered under this Agreement, and
the disposition of such Registrable Securities, including, without limitation,
all registration, filing, securities exchange listing and NYSE fees, all
registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority, fees of transfer agents, all word processing, duplicating and
printing expenses, any transfer taxes and the fees and disbursements of counsel
and independent public accountants for the Partnership, including the expenses
of any special audits or comfort letters required by or incident to such
performance and compliance.

“Registration Statement” has the meaning specified therefor in Section 2.01(a).

“Selling Expenses” means all underwriting discounts and selling commissions or
similar fees or arrangements allocable to the sale of the Registrable
Securities.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

 

2



--------------------------------------------------------------------------------

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.09(a).

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

“Unit Purchase Agreement” has the meaning specified therefor in the recitals of
this Agreement.

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security (a) when a registration statement covering such Registrable
Security has been declared effective by the Commission, or otherwise has become
effective, and such Registrable Security has been sold or disposed of pursuant
to such registration statement; (b) when such Registrable Security has been
disposed of pursuant to any section of Rule 144 (or any similar provision then
in effect) under the Securities Act; (c) when such Registrable Security is held
by the Partnership or one of its subsidiaries; (d) when such Registrable
Security has been transferred in a private transaction in which the transferor’s
rights under this Agreement are not assigned to the transferee of such
securities pursuant to Section 2.11; or (e) when such Registrable Security
becomes eligible for resale without restriction and without the need for current
public information pursuant to any section of Rule 144 (or any similar provision
then in effect) under the Securities Act.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Registration.

(a) Effectiveness Deadline. No later than 30 days following the Closing Date,
the Partnership shall prepare and file a registration statement under the
Securities Act to permit the public resale of Registrable Securities then
outstanding from time to time as permitted by Rule 415 (or any similar provision
then in effect) under the Securities Act with respect to all of the Registrable
Securities (the “Registration Statement”). The Registration Statement filed
pursuant to this Section 2.01(a) shall be on such appropriate registration form
of the Commission as shall be selected by the Partnership so long as it permits
the continuous offering of the Registrable Securities pursuant to Rule 415 (or
any similar provision then in effect) under the Securities Act at the then
prevailing market prices. The Partnership shall use its commercially reasonable
efforts to cause the Registration Statement to become effective on or as soon as
practicable after the Closing Date. Any Registration Statement shall provide for
the resale pursuant to any method or combination of methods legally available
to, and requested by, the Holders of any and all Registrable Securities covered
by such Registration Statement. The Partnership shall use its commercially
reasonable efforts to cause the Registration Statement filed pursuant to this
Section 2.01(a) to be effective, supplemented and amended to the extent
necessary to ensure that it is available for the resale of all Registrable
Securities by the Holders until all Registrable Securities covered by such
Registration Statement have ceased to be Registrable Securities (the
“Effectiveness Period”). The Registration Statement when effective (including
the documents

 

3



--------------------------------------------------------------------------------

incorporated therein by reference) will comply as to form in all material
respects with all applicable requirements of the Securities Act and the Exchange
Act and will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained in
such Registration Statement, in the light of the circumstances under which a
statement is made). As soon as practicable following the date that the
Registration Statement becomes effective, but in any event within two
(2) Business Days of such date, the Partnership shall provide the Holders with
written notice of the effectiveness of the Registration Statement.

(b) Failure to Go Effective. If the Registration Statement required by
Section 2.01(a) is not declared effective within 90 days after the Closing Date,
then each Holder shall be entitled to a payment (with respect to the Purchased
Units of each such Holder), as liquidated damages and not as a penalty, of 0.25%
of the Liquidated Damages Multiplier per 30-day period, that shall accrue daily,
for the first 60 days following the 90th day, increasing by an additional 0.25%
of the Liquidated Damages Multiplier per 30-day period, that shall accrue daily,
for each subsequent 60 days (i.e., 0.5% for 61-120 days, 0.75% for 121-180 days
and 1.0% thereafter), up to a maximum of 1.00% of the Liquidated Damages
Multiplier per 30-day period (the “Liquidated Damages”). The Liquidated Damages
payable pursuant to the immediately preceding sentence shall be payable within
ten (10) Business Days after the end of each such 30-day period. Any Liquidated
Damages shall be paid to each Holder in immediately available funds; provided,
however, if the Partnership certifies that it is unable to pay Liquidated
Damages in cash because such payment would result in a breach under a credit
facility or other debt instrument, then the Partnership may pay the Liquidated
Damages in kind in the form of the issuance of additional Common Units. Upon any
issuance of Common Units as Liquidated Damages, the Partnership shall promptly
(i) prepare and file an amendment to the Registration Statement prior to its
effectiveness adding such Common Units to such Registration Statement as
additional Registrable Securities and (ii) prepare and file a supplemental
listing application with the NYSE (or such other market on which the Registrable
Securities are then listed and traded) to list such additional Common Units. The
determination of the number of Common Units to be issued as Liquidated Damages
shall be equal to the amount of Liquidated Damages divided by the
volume-weighted average price of the Common Units on the NYSE (or such other
market on which the Registrable Securities are then listed and traded) over the
consecutive ten (10) trading day period ending on the close of trading on the
trading day immediately preceding the date on which the Liquidated Damages
payment is due. The accrual of Liquidated Damages to a Holder shall cease at the
earlier of (i) the Registration Statement becoming effective or (ii) when such
Holder no longer holds Registrable Securities, and any payment of Liquidated
Damages shall be prorated for any period of less than 30 days in which the
payment of Liquidated Damages ceases. If the Partnership is unable to cause a
Registration Statement to go effective within 90 days after the Closing Date as
a result of an acquisition, merger, reorganization, disposition or other similar
transaction, then the Partnership may request a waiver of the Liquidated
Damages, and each Holder must individually consent to such request.

Section 2.02 Piggyback Rights.

(a) Participation. If the Partnership proposes to file (i) a shelf registration
statement other than the Registration Statement contemplated by Section 2.01(a),
(ii) a prospectus supplement to an effective shelf registration statement, other
than the Registration Statement

 

4



--------------------------------------------------------------------------------

contemplated by Section 2.01(a) and Holders may be included without the filing
of a post-effective amendment thereto or (iii) a registration statement, other
than a shelf registration statement, in each case, for the sale of Common Units
in an Underwritten Offering for its own account and/or another Person, then as
soon as practicable following the engagement of counsel by the Partnership to
prepare the documents to be used in connection with an Underwritten Offering,
the Partnership shall give notice (including, but not limited to, notification
by electronic mail) of such proposed Underwritten Offering to each Holder
(together with its Affiliates) holding at least $5.0 million of the
then-outstanding Registrable Securities (based on the Common Unit Price) and
such notice shall offer such Holders the opportunity to include in such
Underwritten Offering such number of Registrable Securities (the “Included
Registrable Securities”) as each such Holder may request in writing; provided,
however, that if the Partnership has been advised by the Managing Underwriter
that the inclusion of Registrable Securities for sale for the benefit of the
Holders will have an adverse effect on the price, timing or distribution of the
Common Units in the Underwritten Offering, then (A) if no Registrable Securities
can be included in the Underwritten Offering in the opinion of the Managing
Underwriter, the Partnership shall not be required to offer such opportunity to
the Holders or (B) if any Registrable Securities can be included in the
Underwritten Offering in the opinion of the Managing Underwriter, then the
amount of Registrable Securities to be offered for the accounts of Holders shall
be determined based on the provisions of Section 2.02(b). Any notice required to
be provided in this Section 2.02(a) to Holders shall be provided on a Business
Day pursuant to Section 3.01 hereof and receipt of such notice shall be
confirmed by the Holder. Each such Holder shall then have two (2) Business Days
(or one (1) Business Day in connection with any overnight or bought Underwritten
Offering) after notice has been delivered to request in writing the inclusion of
Registrable Securities in the Underwritten Offering. If no written request for
inclusion from a Holder is received within the specified time, each such Holder
shall have no further right to participate in such Underwritten Offering. If, at
any time after giving written notice of its intention to undertake an
Underwritten Offering and prior to the closing of such Underwritten Offering,
the Partnership shall determine for any reason not to undertake or to delay such
Underwritten Offering, the Partnership may, at its election, give written notice
of such determination to the Selling Holders, and (x) in the case of a
determination not to undertake such Underwritten Offering, shall be relieved of
its obligation to sell any Included Registrable Securities in connection with
such terminated Underwritten Offering and (y) in the case of a determination to
delay such Underwritten Offering, shall be permitted to delay offering any
Included Registrable Securities for the same period as the delay in the
Underwritten Offering. Any Selling Holder shall have the right to withdraw such
Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such Underwritten Offering by giving written notice to the
Partnership of such withdrawal at or prior to the time of pricing of such
Underwritten Offering. Any Holder may deliver written notice (an “Opt-Out
Notice”) to the Partnership requesting that such Holder not receive notice from
the Partnership of any proposed Underwritten Offering; provided, however, that
such Holder may later revoke any such Opt-Out Notice in writing (which Opt-Out
Notice shall be effective as to an Underwritten Offering provided the
Partnership received such Opt-Out Notice at least ten (10) Business Days prior
to the day of pricing of such Underwritten Offering (or two (2) Business Days
prior to the day of pricing in the case of an overnight or bought Underwritten
Offering). Following receipt of an Opt-Out Notice from a Holder (unless
subsequently revoked), the Partnership shall not be required to deliver any
notice to such Holder pursuant to this Section 2.02(a) and such Holder

 

5



--------------------------------------------------------------------------------

shall no longer be entitled to participate in Underwritten Offerings by the
Partnership pursuant to this Section 2.02(a). The Holders indicated on Schedule
A hereto as having opted out shall each be deemed to have delivered an Opt-Out
Notice as of the date hereof.

(b) Priority. If the Managing Underwriter of any proposed Underwritten Offering
advises the Partnership that the total amount of Registrable Securities that the
Selling Holders and any other Persons intend to include in such offering exceeds
the number that can be sold in such offering without being likely to have an
adverse effect on the price, timing or distribution of the Common Units offered
or the market for the Common Units, then the Common Units to be included in such
Underwritten Offering shall include the number of Registrable Securities that
such Managing Underwriter advises the Partnership can be sold without having
such adverse effect, with such number to be allocated (i) first, to the
Partnership and (ii) second, pro rata among the Selling Holders who have
requested participation in such Underwritten Offering and any other holder of
securities of the Partnership having rights of registration that are neither
expressly senior nor subordinated to the Registrable Securities (the “Parity
Securities”). The pro rata allocations for each Selling Holder who has requested
participation in such Underwritten Offering shall be the product of (a) the
aggregate number of Registrable Securities proposed to be sold in such
Underwritten Offering multiplied by (b) the fraction derived by dividing (x) the
number of Registrable Securities owned on the Closing Date by such Selling
Holder by (y) the aggregate number of Registrable Securities owned on the
Closing Date by all Selling Holders plus the aggregate number of Parity
Securities owned on the Closing Date by all holders of Parity Securities that
are participating in the Underwritten Offering.

(c) Termination of Piggyback Registration Rights. Each Holder’s rights under
Section 2.02 shall terminate upon such Holder (together with its Affiliates)
ceasing to hold at least $5.0 million of Registrable Securities (based on the
Common Unit Price).

Section 2.03 Delay Rights.

Notwithstanding anything to the contrary contained herein, the Partnership may,
upon written notice to any Selling Holder whose Registrable Securities are
included in the Registration Statement or other registration statement
contemplated by this Agreement, suspend such Selling Holder’s use of any
prospectus which is a part of the Registration Statement or other registration
statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Registration Statement or other
registration statement contemplated by this Agreement but may settle any
previously made sales of Registrable Securities) if (i) the Partnership is
pursuing an acquisition, merger, reorganization, disposition, financing or other
similar transaction or other corporate transaction and the Partnership
determines in good faith that the Partnership’s ability to pursue or consummate
such a transaction would be materially adversely affected by any required
disclosure of such transaction in the Registration Statement or other
registration statement or (ii) the Partnership has experienced some other
material non-public event the disclosure of which at such time, in the good
faith judgment of the Partnership, would materially adversely affect the
Partnership; provided, however, in no event shall the Selling Holders be
suspended from selling Registrable Securities pursuant to the Registration
Statement or other registration statement for a period that exceeds an aggregate
of 60 days in any 180-day period or 105 days in any 365-day period, in each
case, exclusive of days covered by any lock-up agreement executed by a Selling
Holder in connection with any Underwritten

 

6



--------------------------------------------------------------------------------

Offering. Upon disclosure of such information or the termination of the
condition described above, the Partnership shall provide prompt notice to the
Selling Holders whose Registrable Securities are included in the Registration
Statement and shall promptly terminate any suspension of sales it has put into
effect and shall take such other reasonable actions to permit registered sales
of Registrable Securities as contemplated in this Agreement.

If (i) the Selling Holders shall be prohibited from selling their Registrable
Securities under the Registration Statement or other registration statement
contemplated by this Agreement as a result of a suspension pursuant to the
immediately preceding paragraph in excess of the periods permitted therein or
(ii) the Registration Statement or other registration statement contemplated by
this Agreement is filed and declared effective but, during the Effectiveness
Period, shall thereafter cease to be effective or fail to be usable for its
intended purpose without being succeeded within 30 days by a post-effective
amendment thereto, a supplement to the prospectus or a report filed with the
Commission pursuant to Section 13(a), 13(c), 14 or l5(d) of the Exchange Act,
then, until the suspension is lifted or a post-effective amendment, supplement
or report is filed with the Commission, but not including any day on which a
suspension is lifted or such amendment, supplement or report is filed and
declared effective, if applicable, the Partnership shall pay the Selling Holders
an amount equal to the Liquidated Damages, following the earlier of (x) the date
on which the suspension period exceeded the permitted period and (y) the
thirty-first (31st) day after the Registration Statement or other registration
statement contemplated by this Agreement ceased to be effective or failed to be
useable for its intended purposes, as liquidated damages and not as a penalty
(for purposes of calculating Liquidated Damages, the date in (x) or (y) above
shall be deemed the “90th day,” as used in the definition of Liquidated
Damages). For purposes of this paragraph, a suspension shall be deemed lifted on
the date that notice that the suspension has been terminated is delivered to the
Selling Holders. Liquidated Damages shall cease to accrue pursuant to this
paragraph upon the Purchased Units of such Holder becoming eligible for resale
without restriction and without the need for current public information under
any section of Rule 144 (or any similar provision then in effect) under the
Securities Act, assuming that such Holder is not an Affiliate of the
Partnership, and any payment of Liquidated Damages shall be prorated for any
period of less than 30 days in which the payment of Liquidated Damages ceases.

Section 2.04 Underwritten Offerings.

(a) General Procedures. In connection with any Underwritten Offering under this
Agreement, the Partnership shall be entitled to select the Managing Underwriter.
In connection with an Underwritten Offering contemplated by this Agreement in
which a Selling Holder participates, each Selling Holder and the Partnership
shall be obligated to enter into an underwriting agreement that contains such
representations and warranties, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities. No Selling Holder may participate in such Underwritten
Offering unless such Selling Holder agrees to sell its Registrable Securities on
the basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Partnership to and
for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and

 

7



--------------------------------------------------------------------------------

that any or all of the conditions precedent to the obligations of such
underwriters under such underwriting agreement also be conditions precedent to
its obligations. If any Selling Holder disapproves of the terms of an
underwriting, such Selling Holder may elect to withdraw therefrom by notice to
the Partnership and the Managing Underwriter; provided, however, that such
withdrawal must be made up to and including the time of pricing of such
Underwritten Offering. No such withdrawal shall affect the Partnership’s
obligation to pay Registration Expenses. The Partnership’s management may but
shall not be required to participate in a roadshow or similar marketing effort
in connection with any Underwritten Offering.

(b) No Demand Rights. Notwithstanding any other provision of this Agreement, no
Holder shall be entitled to any “demand” rights or similar rights that would
require the Partnership to effect an Underwritten Offering solely on behalf of
the Holders.

Section 2.05 Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as promptly as reasonably practicable:

(a) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus or prospectus supplement used in
connection therewith as may be necessary to keep the Registration Statement
effective for the Effectiveness Period and as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by the Registration Statement;

(b) if a prospectus or prospectus supplement will be used in connection with the
marketing of an Underwritten Offering from the Registration Statement and the
Managing Underwriter notifies the Partnership in writing that, in the sole
judgment of such Managing Underwriter, inclusion of detailed information in such
prospectus or prospectus supplement is of material importance to the success of
the Underwritten Offering of such Registrable Securities, the Partnership shall
use its commercially reasonable efforts to include such information in such
prospectus or prospectus supplement;

(c) furnish to each applicable Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any amendment or supplement thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission) and provide each such Holder the opportunity to object to any
information pertaining to such Holder and its plan of distribution that is
contained therein and make the corrections reasonably requested by such Holder
with respect to such information prior to filing the Registration Statement or
such other registration statement or amendment or supplement thereto and
(ii) such number of copies of the Registration Statement or such other
registration statement and the prospectus or prospectus supplement included
therein and any amendments and supplements thereto as such Holder may reasonably
request in order to facilitate the public sale or other disposition of the
Registrable Securities covered by such Registration Statement or other
registration statement;

(d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement

 

8



--------------------------------------------------------------------------------

contemplated by this Agreement under the securities or blue sky laws of such
jurisdictions as the applicable Holders or, in the case of an Underwritten
Offering, the Managing Underwriter, shall reasonably request; provided, however,
that the Partnership will not be required to qualify generally to transact
business in any jurisdiction where it is not then required to so qualify or to
take any action that would subject it to general service of process in any
jurisdiction where it is not then so subject;

(e) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of the Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Registration Statement or any other registration statement or
any post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;

(f) immediately notify each Selling Holder of (i) the happening of any event as
a result of which the prospectus or prospectus supplement contained in the
Registration Statement or any other registration statement contemplated by this
Agreement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading (in the case of any prospectus or
prospectus supplement contained therein, in the light of the circumstances under
which a statement is made); (ii) the issuance or express threat of issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by the Partnership of any notification with respect to the suspension of
the qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Partnership agrees to as promptly as practicable amend or supplement
the prospectus or prospectus supplement or take other appropriate action so that
the prospectus or prospectus supplement does not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other commercially reasonable
action as is necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto;

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(h) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Partnership dated the date of the closing under the
underwriting agreement and (ii) comfort letter(s) dated the pricing date of such
Underwritten Offering and letter(s) of like kind dated the date of the closing
under the underwriting agreement, in each case, signed by the

 

9



--------------------------------------------------------------------------------

independent public accountants who have certified the Partnership’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the comfort letter shall be
in customary form and covering substantially the same matters with respect to
such registration statement (and the prospectus and any prospectus supplement
included therein) as have been customarily covered in opinions of issuer’s
counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Partnership and such other matters
as such underwriters and Selling Holders may reasonably request;

(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement which
shall satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
promulgated thereunder;

(j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, that the Partnership
need not disclose any non-public information to any such representative unless
and until such representative has entered into a confidentiality agreement with
the Partnership;

(k) cause all Registrable Securities registered pursuant to this Agreement to be
listed on each securities exchange or nationally recognized quotation system on
which similar securities issued by the Partnership are then listed;

(l) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(m) provide a transfer agent for all Registrable Securities covered by such
registration statement not later than the effective date of such registration
statement;

(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and

(o) if requested by a Selling Holder, (i) incorporate in a prospectus or
prospectus supplement or post-effective amendment to the Registration Statement
or any other registration statement contemplated by this Agreement such
information as such applicable Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering and (ii) make
all required filings of such prospectus or prospectus supplement or
post-effective amendment to the Registration Statement or any other registration
statement contemplated by this Agreement after being notified of the matters to
be incorporated in such prospectus or prospectus supplement or post-effective
amendment.

 

10



--------------------------------------------------------------------------------

The Partnership will not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any registration statement without
such Holder’s consent. If the staff of the Commission requires the Partnership
to name any Holder as an underwriter as defined in Section 2(a)(11) of the
Securities Act, and such Holder does not consent thereto, then such Holder’s
Registrable Securities shall not be included on the Registration Statement, such
Holder shall no longer be entitled to receive Liquidated Damages under this
Agreement with respect thereto and the Partnership shall have no further
obligations hereunder with respect to Registrable Securities held by such
Holder.

Each applicable Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.05, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Holder’s
receipt of the copies of the supplemented or amended prospectus or prospectus
supplement contemplated by subsection (f) of this Section 2.05 or until it is
advised in writing by the Partnership that the use of the prospectus or
prospectus supplement may be resumed and has received copies of any additional
or supplemental filings incorporated by reference in the prospectus or
prospectus supplement, and, if so directed by the Partnership, such Holder will,
or will request the Managing Underwriter, if any, to deliver to the Partnership
all copies in their possession or control of the prospectus or prospectus
supplement covering such Registrable Securities current at the time of receipt
of such notice.

Section 2.06 Cooperation by Holders. The Partnership shall have no obligation to
include Registrable Securities of a Holder in the Registration Statement or any
other registration statement contemplated by this Agreement or in an
Underwritten Offering pursuant to Section 2.02(a) who has failed to timely
furnish such information that the Partnership determines, after consultation
with counsel, is reasonably required in order for such registration statement or
prospectus or prospectus supplement, as applicable, to comply with the
Securities Act.

Section 2.07 Restrictions on Public Sale by Holders of Registrable Securities.
Each Holder agrees with the Partnership, if requested by the underwriters, to
enter into a customary lock up agreement with underwriters of an Underwritten
Offering providing such Holder will not effect any public sale or distribution
of Registrable Securities during the 90 calendar day period beginning on the
date of a prospectus or prospectus supplement filed with the Commission with
respect to the pricing of any Underwritten Offering, provided that (a) the
duration of the foregoing restrictions shall be no longer than the duration of
the shortest restriction generally imposed by the underwriters on the
Partnership or the officers, directors or any other Affiliate of the Partnership
on whom a restriction is imposed and (b) the restrictions set forth in this
Section 2.07 shall not apply to any Registrable Securities that are included in
such Underwritten Offering by such Holder. In addition, this Section 2.07 shall
not apply to any Holder that is not entitled to participate in such Underwritten
Offering, whether because such Holder delivered an Opt-Out Notice prior to
receiving notice of the Underwritten Offering or because such Holder holds less
than $5.0 million of the then-outstanding Registrable Securities.

 

11



--------------------------------------------------------------------------------

Section 2.08 Expenses. The Partnership will pay all reasonable Registration
Expenses as determined in good faith, including, in the case of an Underwritten
Offering, whether or not any sale is made pursuant to such Underwritten
Offering. Each Selling Holder shall pay its pro rata share of all Selling
Expenses in connection with any sale of its Registrable Securities hereunder. In
addition, except as otherwise provided in Section 2.09 hereof, the Partnership
shall not be responsible for legal fees incurred by Holders in connection with
the exercise of such Holders’ rights hereunder.

Section 2.09 Indemnification.

(a) By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, managers, employees and agents and each Person, if any, who controls
such Selling Holder within the meaning of the Securities Act and the Exchange
Act, and its directors, officers, employees or agents (collectively, the
“Selling Holder Indemnified Persons”), against any losses, claims, damages,
expenses or liabilities (including reasonable attorneys’ fees and expenses)
(collectively, “Losses”), joint or several, to which such Selling Holder
Indemnified Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact (in the case
of any prospectus or prospectus supplement, in light of the circumstances under
which such statement is made) contained in the Registration Statement or any
other registration statement contemplated by this Agreement, any preliminary
prospectus or prospectus supplement, free writing prospectus or final prospectus
or prospectus supplement contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus or prospectus supplement, in
light of the circumstances under which they were made) not misleading, and will
reimburse each such Selling Holder Indemnified Person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such Loss or actions or proceedings; provided, however, that the
Partnership will not be liable in any such case if and to the extent that any
such Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Selling Holder Indemnified Person in writing specifically for
use in the Registration Statement or such other registration statement
contemplated by this Agreement, preliminary prospectus or prospectus supplement,
free writing prospectus, final prospectus or prospectus supplement contained
therein, or any amendment or supplement thereof. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
such Selling Holder Indemnified Person and shall survive the transfer of such
securities by such Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Partnership, the General Partner, its
directors, officers, employees and agents and each Person, if any, who controls
the Partnership within the meaning of the Securities Act or of the Exchange Act,
and its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from the Partnership to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of

 

12



--------------------------------------------------------------------------------

such Selling Holder expressly for inclusion in the Registration Statement or any
other registration statement contemplated by this Agreement, any preliminary
prospectus or prospectus supplement, free writing prospectus or final prospectus
or prospectus supplement contained therein, or any amendment or supplement
thereof; provided, however, that the liability of each Selling Holder shall not
be greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.09. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.09 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnifying party shall settle any action brought against any
indemnified party with respect to which such indemnified party is entitled to
indemnification hereunder without the consent of the indemnified party, unless
the settlement thereof imposes no liability or obligation on, and includes a
complete and unconditional release from all liability of, the indemnified party.

(d) Contribution. If the indemnification provided for in this Section 2.09 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable

 

13



--------------------------------------------------------------------------------

Securities giving rise to such indemnification. The relative fault of the
indemnifying party on the one hand and the indemnified party on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact has been made by, or relates to, information supplied by such
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just and equitable if contributions pursuant to this
paragraph were to be determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to herein. The amount paid by an indemnified party as a result of the Losses
referred to in the first sentence of this paragraph shall be deemed to include
any legal and other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any Loss that is the subject of this
paragraph. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who is not guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.09 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.10 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Partnership
agrees to use its commercially reasonable efforts to:

(a) make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of the Partnership under the Exchange Act at all times from and after
the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available via EDGAR, to such Holder forthwith upon request a copy of
the most recent annual or quarterly report of the Partnership, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.

Section 2.11 Transfer or Assignment of Registration Rights. The rights to cause
the Partnership to register Registrable Securities granted to the Purchasers by
the Partnership under this Article II may be transferred or assigned by any
Purchaser to one or more transferees or assignees of Registrable Securities;
provided, however, that (a) unless the transferee or assignee is an Affiliate
of, and after such transfer or assignment continues to be an Affiliate of, such
Purchaser, the amount of Registrable Securities transferred or assigned to such
transferee or assignee shall represent at least $5.0 million of Registrable
Securities (based on the Common Unit Price), (b) the Partnership is given
written notice prior to any said transfer or assignment, stating the name and
address of each such transferee or assignee and identifying the securities

 

14



--------------------------------------------------------------------------------

with respect to which such registration rights are being transferred or assigned
and (c) each such transferee or assignee assumes in writing responsibility for
its portion of the obligations of such Purchaser under this Agreement.

Section 2.12 Limitation on Subsequent Registration Rights. From and after the
date hereof, the Partnership shall not, without the prior written consent of the
Holders of a majority of the Registrable Securities, enter into any agreement
with any current or future holder of any securities of the Partnership that
would allow such current or future holder to require the Partnership to include
securities in any registration statement filed by the Partnership on a basis
other than pari passu with, or expressly subordinate to the rights of, the
Holders of Registrable Securities hereunder.

ARTICLE III

MISCELLANEOUS

Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:

(a) if to a Purchaser:

To the respective address listed on Schedule A hereof

with a copy to:

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, TX 77002

Attention: Ryan Maierson

Facsimile: 713.546.5401

Email: ryan.maierson@lw.com

(b) if to a transferee of a Purchaser, to such Holder at the address provided
pursuant to Section 2.11 above; and

(c) if to the Partnership:

Arc Logistics Partners LP

725 Fifth Avenue

19th Floor

New York, NY 10022

Attention: Steven Schnitzer

Facsimile: 212.993.1299

Email: sschnitzer@arcxlp.com

 

15



--------------------------------------------------------------------------------

with a copy to:

Vinson & Elkins L.L.P.

666 Fifth Avenue

26th Floor

New York, NY 10103

Attention: Brenda Lenahan

Facsimile: 917.849.5360

Email: blenahan@velaw.com

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when sent by confirmed
facsimile or electronic mail if sent during normal business hours, but if not,
then on the next Business Day; and when actually received, if sent by courier
service or any other means.

Section 3.02 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.

Section 3.03 Transfers and Assignment of Rights. All or any portion of the
rights and obligations of any Purchaser under this Agreement may be transferred
or assigned by such Purchaser only in accordance with Section 2.11 hereof.

Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Registrable
Securities. The provisions of this Agreement shall apply to the full extent set
forth herein with respect to any and all securities of the Partnership or any
successor or assign of the Partnership (whether by merger, consolidation, sale
of assets or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, splits, recapitalizations, pro rata distributions and the like
occurring after the date of this Agreement.

Section 3.05 Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights and applicability of any obligations under this Agreement.

Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.

Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

 

16



--------------------------------------------------------------------------------

Section 3.08 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.09 Governing Law. THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.

Section 3.10 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.11 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Partnership set forth herein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

Section 3.12 Amendment. This Agreement may be amended only by means of a written
amendment signed by the Partnership and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.

Section 3.13 No Presumption. If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

Section 3.14 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted transferees and assignees) and the Partnership
shall have any obligation hereunder and that, notwithstanding that one or more
of the Purchasers may be a corporation, partnership or limited liability
company, no recourse under this Agreement or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the Purchasers or
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Purchasers under this

 

17



--------------------------------------------------------------------------------

Agreement or any documents or instruments delivered in connection herewith or
therewith or for any claim based on, in respect of or by reason of such
obligation or its creation, except in each case for any transferee or assignee
of a Purchaser hereunder.

Section 3.15 Independent Nature of Purchaser’s Obligations. The obligations of
each Purchaser (and their permitted transferees and assignees) under this
Agreement are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement. Nothing contained
herein, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

Section 3.16 Interpretation. All references to “Articles” and “Sections” shall
be deemed references to this Agreement, unless otherwise specified. All
references to instruments, documents, contracts and agreements are references to
such instruments, documents, contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever any determination, consent or approval is to be made or given by a
Holder under this Agreement, such action shall be in such Holder’s sole
discretion unless otherwise specified.

[Signature pages to follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

ARC LOGISTICS PARTNERS LP By: ARC LOGISTICS GP LLC its General Partner By:

 

Name: Title:

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

[UNITHOLDER] By:

 

Name: Title:

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

Schedule A – Purchaser Name; Notice and Contact Information; Opt-Out

 

Schedule A to Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT C

Arc Logistics GP LLC

Officers’ Certificate

Pursuant to Section 2.4 of the Unit Purchase Agreement, dated as of February
[19], 2015 (the “Purchase Agreement”) by and among Arc Logistics Partners LP, a
Delaware limited partnership (the “Partnership”), and each of the purchasers
named therein, the undersigned officers of Arc Logistics GP LLC hereby certify
on behalf of the Partnership as follows (terms used but not defined herein have
the meanings assigned to them in the Purchase Agreement):

(A) The Partnership has performed and complied in all material respects with the
covenants and agreements contained in the Purchase Agreement that are required
to be performed and complied with by the Partnership on or prior to the date
hereof.

(B) The representations and warranties of the Partnership contained in the
Purchase Agreement that are qualified by materiality or Partnership Material
Adverse Effect are true and correct as of the date hereof and all other
representations and warranties of the Partnership contained in the Purchase
Agreement are true and correct in all material respects as of the date hereof,
except that representations or warranties made as of a specific date are true
and correct as of such date only.

[The remainder of this page is intentionally left blank.]

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Certificate this      day
of [            ], 2015.

 

 

Vincent T. Cubbage Chief Executive Officer

 

Bradley K. Oswald Chief Financial Officer

 

[OFFICERS’ CERTIFICATE – SIGNATURE PAGE]



--------------------------------------------------------------------------------

EXHIBIT D

Purchasers’

Officer’s Certificate

Pursuant to Section 2.5 of the Unit Purchase Agreement, dated as of February
[19], 2015 (the “Purchase Agreement”) by and among Arc Logistics Partners LP, a
Delaware limited partnership, [            ] (the “Purchaser”) and each of the
other purchasers set forth therein, the undersigned hereby certifies on behalf
of the Purchaser as follows (terms used but not defined herein have the meanings
assigned to them in the Purchase Agreement):

(A) The Purchaser has performed and complied in all material respects with the
covenants and agreements contained in the Purchase Agreement that are required
to be performed and complied with by such Purchaser on or prior to the date
hereof.

(B) The representations and warranties of such Purchaser contained in the
Purchase Agreement that are qualified by materiality or Purchaser Material
Adverse Effect are true and correct as of the date hereof and all other
representations and warranties of such Purchaser contained in the Purchase
Agreement are true and correct in all material respects as of the date hereof,
except that representations or warranties made as of a specific date are true
and correct as of such date only.

[The remainder of this page is intentionally left blank.]

 

D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Certificate this      day
of [            ], 2015.

 

[PURCHASER] By:

 

Name: Title:

 

[OFFICER’S CERTIFICATE – PURCHASER]